Exhibit 10.50

 

LOAN AND SECURITY AGREEMENT

 

THIS LOAN AND SECURITY AGREEMENT (this “Agreement”) dated as of March 26, 2012
(the “Effective Date”) among OXFORD FINANCE LLC, a Delaware limited liability
company with an office located at 133 North Fairfax Street, Alexandria, Virginia
22314 (“Oxford”), as collateral agent (in such capacity, “Collateral Agent”),
the Lenders listed on Schedule 1.1 hereof or otherwise a party hereto from time
to time including Oxford in its capacity as a Lender and SILICON VALLEY BANK, a
California corporation with an office located at 3003 Tasman Drive, Santa Clara,
CA 95054 (“Bank” or “SVB”) (each a “Lender” and collectively, the “Lenders”),
and AFFYMAX, INC., a Delaware Corporation with offices located at 4001 Miranda
Avenue, Palo Alto, California 94304 (“Borrower”), provides the terms on which
the Lenders shall lend to Borrower and Borrower shall repay the Lenders.  The
parties agree as follows:

 

1.                                      ACCOUNTING AND OTHER TERMS

 

1.1                               Accounting terms not defined in this Agreement
shall be construed in accordance with GAAP.  Calculations and determinations
must be made in accordance with GAAP.  Capitalized terms not otherwise defined
in this Agreement shall have the meanings set forth in Section 13.  All other
terms contained in this Agreement, unless otherwise indicated, shall have the
meaning provided by the Code to the extent such terms are defined therein.  All
references to “Dollars” or “$” are United States Dollars, unless otherwise
noted.

 

2.                                      LOANS AND TERMS OF PAYMENT

 

2.1                               Promise to Pay.  Borrower hereby
unconditionally promises to pay each Lender, the outstanding principal amount of
all Term Loans advanced to Borrower by such Lender and accrued and unpaid
interest thereon and any other amounts due hereunder as and when due in
accordance with this Agreement.

 

2.2                               Term Loans.

 

(a)                                 Availability.  (i) Subject to the terms and
conditions of this Agreement, the Lenders agree, severally and not jointly, to
make term loans to Borrower on the First Drawdown Date in an aggregate amount of
Ten Million Dollars ($10,000,000) according to each Lender’s Term A Loan
Commitment as set forth on Schedule 1.1 hereto (such term loans are hereinafter
referred to singly as a “Term A Loan”, and collectively as the “Term A Loans”). 
After repayment, no Term A Loan may be re-borrowed.

 

(ii)                                  Subject to the terms and conditions of
this Agreement, the Lenders agree, severally and not jointly, during the Second
Draw Period, to make term loans to Borrower in an aggregate amount up to Twenty
Million Dollars ($20,000,000) according to each Lender’s Term B Loan Commitment
as set forth on Schedule 1.1 hereto (such term loans are hereinafter referred to
singly as a “Term B Loan”, and collectively as the “Term B Loans”; each Term A
Loan or Term B Loan is hereinafter referred to singly as a “Term Loan” and the
Term A Loans and the Term B Loans are hereinafter referred to collectively as
the “Term Loans”).  After repayment, no Term B Loan may be re-borrowed.

 

(b)                                 Repayment.  Borrower shall make monthly
payments of interest only commencing on the first (1st) Payment Date following
the Funding Date of each Term Loan, and continuing on the Payment Date of each
successive month thereafter through and including the Payment Date immediately
preceding the Amortization Date.  Borrower agrees to pay, on the Funding Date of
each Term Loan, any initial partial monthly interest payment otherwise due for
the period between the Funding Date of such Term Loan and the first Payment Date
thereof.  Commencing on the Amortization Date, and continuing on the Payment
Date of each month thereafter, Borrower shall make consecutive equal monthly
payments of principal and interest, in arrears, to each Lender, as calculated by
Collateral Agent (which calculations shall be deemed correct absent manifest
error) based upon: (1) the amount of such Lender’s Term Loan, (2) the effective
rate of interest, as determined in Section 2.3(a), and (3) a repayment schedule
equal to thirty (30) months.  All unpaid principal and accrued and unpaid
interest with respect to the Term Loans is due and payable in full on the
Maturity Date.  The Term Loans may only be prepaid in accordance with Sections
2.2(c) and 2.2(d).

 

1

--------------------------------------------------------------------------------


 

(c)                                  Mandatory Prepayments.  If the Term Loans
are accelerated following the occurrence of an Event of Default, Borrower shall
immediately pay to Lenders, payable to each Lender in accordance with its
respective Pro Rata Share, an amount equal to the sum of: (i) all outstanding
principal of the Term Loans plus accrued and unpaid interest thereon through the
prepayment date, (ii) the Final Payment, (iii) the Prepayment Fee, plus (iv) all
other Obligations that are due and payable, including Lenders’ Expenses and
interest at the Default Rate with respect to any past due amounts.
Notwithstanding (but without duplication with) the foregoing, on the Maturity
Date, if the Final Payment had not previously been paid in full in connection
with the prepayment of the Term Loans in full, Borrower shall pay to Collateral
Agent, for payment to each Lender in accordance with its respective Pro Rata
Share, the Final Payment in respect of the Term Loan(s).

 

(d)                                 Permitted Prepayment of Term Loans. 
Borrower shall have the option to prepay all, but not less than all, of the Term
Loans advanced by the Lenders under this Agreement, provided Borrower (i)
provides written notice to Collateral Agent of its election to prepay the Term
Loans at least fifteen (15) days prior to such prepayment, and (ii) pays to the
Lenders on the date of such prepayment, payable to each Lender in accordance
with its respective Pro Rata Share, an amount equal to the sum of (A) all
outstanding principal of the Term Loans plus accrued and unpaid interest thereon
through the prepayment date, (B) the Final Payment, (C) the Prepayment Fee, plus
(D) all other Obligations that are due and payable, including Lenders’ Expenses
and interest at the Default Rate with respect to any past due amounts.

 

2.3                               Payment of Interest on the Credit Extensions.

 

(a)                                 Interest Rate.  Subject to Section 2.3(b),
the principal amount outstanding under the Term Loans shall accrue interest at a
fixed per annum rate (which rate shall be fixed for the duration of the
applicable Term Loan) equal to the Basic Rate, determined by Collateral Agent on
the Funding Date of the applicable Term Loan, which interest shall be payable
monthly in arrears in accordance with Sections 2.2(b) and 2.3(e). Interest shall
accrue on each Term Loan commencing on, and including, the Funding Date of such
Term Loan, and shall accrue on the principal amount outstanding under such Term
Loan through and including the day on which such Term Loan is paid in full.

 

(b)                                 Default Rate. Immediately upon the
occurrence and during the continuance of an Event of Default, Obligations shall
accrue interest at a fixed per annum rate equal to the rate that is otherwise
applicable thereto plus five percentage points (5.00%) (the “Default Rate”). 
Payment or acceptance of the increased interest rate provided in this Section
2.3(b) is not a permitted alternative to timely payment and shall not constitute
a waiver of any Event of Default or otherwise prejudice or limit any rights or
remedies of Collateral Agent.

 

(c)                                  360-Day Year.  Interest shall be computed
on the basis of a three hundred sixty (360) day year consisting of twelve (12)
months of thirty (30) days.

 

(d)                                 Debit of Accounts.  Collateral Agent and
each Lender may debit (or ACH) any deposit accounts, maintained by Borrower or
any of its Subsidiaries, including the Designated Deposit Account, for principal
and interest payments or any other amounts Borrower owes the Lenders under the
Loan Documents when due.  Any such debits (or ACH activity) shall not constitute
a set-off.  Without limiting the foregoing, Collateral Agent and each Lender
shall use commercially reasonable efforts to promptly notify Borrower of any
amounts (other than principal and interest payments) debited from Borrower’s
deposit accounts with respect to this Agreement.

 

(e)                                  Payments.  Except as otherwise expressly
provided herein, all payments by Borrower under the Loan Documents shall be made
to the respective Lender to which such payments are owed, at such Lender’s
office in immediately available funds on the date specified herein. Unless
otherwise provided, interest is payable monthly on the Payment Date of each
month.  Payments of principal and/or interest received after 12:00 noon Eastern
time are considered received at the opening of business on the next Business
Day.  When a payment is due on a day that is not a Business Day, the payment is
due the next Business Day and additional fees or interest, as applicable, shall
continue to accrue until paid. All payments to be made by Borrower hereunder or
under any other Loan Document, including payments of principal and interest, and
all fees, expenses, indemnities and reimbursements, shall be made without
set-off, recoupment or counterclaim, in lawful money of the United States and in
immediately available funds.

 

2

--------------------------------------------------------------------------------


 

2.4                               Secured Promissory Notes.  The Term Loans
shall be evidenced by a Secured Promissory Note or Notes in the form attached as
Exhibit D hereto (each a “Secured Promissory Note”), and shall be repayable as
set forth in this Agreement.  Borrower irrevocably authorizes each Lender to
make or cause to be made, on or about the Funding Date of any Term Loan or at
the time of receipt of any payment of principal on such Lender’s Secured
Promissory Note, an appropriate notation on such Lender’s Secured Promissory
Note Record reflecting the making of such Term Loan or (as the case may be) the
receipt of such payment.  The outstanding amount of each Term Loan set forth on
such Lender’s Secured Promissory Note Record shall be prima facie evidence of
the principal amount thereof owing and unpaid to such Lender, but the failure to
record, or any error in so recording, any such amount on such Lender’s Secured
Promissory Note Record shall not limit or otherwise affect the obligations of
Borrower under any Secured Promissory Note or any other Loan Document to make
payments of principal of or interest on any Secured Promissory Note when due. 
Upon receipt of an affidavit of an officer of a Lender as to the loss, theft,
destruction, or mutilation of its Secured Promissory Note, Borrower shall issue,
in lieu thereof, a replacement Secured Promissory Note in the same principal
amount thereof and of like tenor.

 

2.5                               Fees.  Borrower shall pay to Collateral Agent:

 

(a)                                 Facility Fee.  A fully earned,
non-refundable facility fee of One Hundred Fifty Thousand Dollars ($150,000) to
be shared between the Lenders pursuant to their respective Commitment
Percentages payable on the Effective Date;

 

(b)                                 Final Payment.  The Final Payment, when due
hereunder, to be shared between the Lenders in accordance with their respective
Pro Rata Shares;

 

(c)                                  Prepayment Fee.  The Prepayment Fee, when
due hereunder, to be shared between the Lenders in accordance with their
respective Pro Rata Shares; and

 

(d)                                 Lenders’ Expenses.  All Lenders’ Expenses
(including reasonable attorneys’ fees and expenses for documentation and
negotiation of this Agreement) incurred through and after the Effective Date,
when due.

 

2.6                               Withholding.  Payments received by the Lenders
from Borrower hereunder will be made free and clear of and without deduction for
any and all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any governmental
authority (including any interest, additions to tax or penalties applicable
thereto).  Specifically, however, if at any time any Governmental Authority,
applicable law, regulation or international agreement requires Borrower to make
any withholding or deduction from any such payment or other sum payable
hereunder to the Lenders, Borrower hereby covenants and agrees that the amount
due from Borrower with respect to such payment or other sum payable hereunder
will be increased to the extent necessary to ensure that, after the making of
such required withholding or deduction, each Lender receives a net sum equal to
the sum which it would have received had no withholding or deduction been
required and Borrower shall pay the full amount withheld or deducted to the
relevant Governmental Authority.  Borrower will, upon request, furnish the
Lenders with proof reasonably satisfactory to the Lenders indicating that
Borrower has made such withholding payment; provided, however, that Borrower
need not make any withholding payment if the amount or validity of such
withholding payment is contested in good faith by appropriate and timely
proceedings and as to which payment in full is bonded or reserved against by
Borrower.  The agreements and obligations of Borrower contained in this Section
2.6 shall survive the termination of this Agreement.

 

3.                                      CONDITIONS OF LOANS

 

3.1                               Conditions Precedent to Initial Credit
Extension.  Subject to the terms of the Post Closing Letter, each Lender’s
obligation to make a Term A Loan is subject to the condition precedent that
Collateral Agent and each Lender shall consent to or shall have received, in
form and substance satisfactory to Collateral Agent and each Lender, such
documents, and completion of such other matters, as Collateral Agent and each
Lender may reasonably deem necessary or appropriate, including, without
limitation:

 

3

--------------------------------------------------------------------------------


 

(a)                                 original Loan Documents, each duly executed
by Borrower and each Subsidiary, as applicable;

 

(b)                                 duly executed original Control Agreements
with respect to any Collateral Accounts maintained by Borrower or any of its
Subsidiaries;

 

(c)                                  duly executed original Secured Promissory
Notes in favor of each Lender according to its Term A Loan Commitment
Percentage;

 

(d)                                 the Operating Documents and good standing
certificates of Borrower and its Subsidiaries certified by the Secretary of
State (or equivalent agency) of Borrower’s and such Subsidiaries’ jurisdiction
of organization or formation and each jurisdiction in which Borrower and each
Subsidiary is qualified to conduct business, each as of a date no earlier than
thirty (30) days prior to the Effective Date;

 

(e)                                  a completed Perfection Certificate for
Borrower and each of its Subsidiaries;

 

(f)                                   the Annual Projections, for the current
calendar year;

 

(g)                                  duly executed original officer’s
certificate for Borrower and each Subsidiary that is a party to the Loan
Documents, in a form acceptable to Collateral Agent and the Lenders;

 

(h)                                 certified copies, dated as of date no
earlier than thirty (30) days prior to the Effective Date, of financing
statement searches, as Collateral Agent shall request, accompanied by written
evidence (including any UCC termination statements) that the Liens indicated in
any such financing statements either constitute Permitted Liens or have been or,
in connection with the initial Credit Extension, will be terminated or released;

 

(i)                                     a landlord’s consent executed in favor
of Collateral Agent in respect of all of Borrower’s and each Subsidiaries’
leased locations;

 

(j)                                    a bailee waiver executed in favor of
Collateral Agent in respect of each third party bailee where Borrower or any
Subsidiary maintains Collateral having a book value in excess of One Hundred
Thousand Dollars ($100,000.00);

 

(k)                                 a duly executed legal opinion of counsel to
Borrower dated as of the Effective Date;

 

(l)                                     evidence satisfactory to Collateral
Agent and the Lenders that the insurance policies required by Section 6.5 hereof
are in full force and effect, together with appropriate evidence showing loss
payable and/or additional insured clauses or endorsements in favor of Collateral
Agent, for the ratable benefit of the Lenders; and

 

(m)                             payment of the fees and Lenders’ Expenses then
due as specified in Section 2.5 hereof.

 

3.2                               Conditions Precedent to all Credit
Extensions.  The obligation of each Lender to make each Credit Extension,
including the initial Credit Extension, is subject to the following conditions
precedent:

 

(a)                                 receipt by (i) the Lenders of an executed
Disbursement Letter in the form of Exhibit B-1 attached hereto; and (ii) SVB of
an executed Loan Payment/Advance Request Form in the form of Exhibit B-2
attached hereto;

 

(b)                                 the representations and warranties in
Section 5 hereof shall be true, accurate and complete in all material respects
on the date of the Disbursement Letter (and the Loan Payment/Advance Request
Form) and on the Funding Date of each Credit Extension; provided, however, that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date, and no Event of Default shall have
occurred and

 

4

--------------------------------------------------------------------------------


 

be continuing or result from the Credit Extension.  Each Credit Extension is
Borrower’s representation and warranty on that date that the representations and
warranties in Section 5 hereof are true, accurate and complete in all material
respects; provided, however, that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date;

 

(c)                                  in such Lender’s sole discretion, there has
not been any Material Adverse Change or any material adverse deviation by
Borrower from the Annual Projections of Borrower presented to and accepted by
Collateral Agent and each Lender;

 

(d)                                 to the extent not delivered at the Effective
Date, duly executed original Secured Promissory Notes and Warrants, in number,
form and content acceptable to each Lender, and in favor of each Lender
according to its Commitment Percentage, with respect to each Credit Extension
made by such Lender after the Effective Date; and

 

(e)                                  payment of the fees and Lenders’ Expenses
then due as specified in Section 2.5 hereof.

 

3.3                               Covenant to Deliver.  Borrower agrees to
deliver to Collateral Agent and the Lenders each item required to be delivered
to Collateral Agent under this Agreement as a condition precedent to any Credit
Extension.  Borrower expressly agrees that a Credit Extension made prior to the
receipt by Collateral Agent or any Lender of any such item shall not constitute
a waiver by Collateral Agent or any Lender of Borrower’s obligation to deliver
such item, and any such Credit Extension in the absence of a required item shall
be made in each Lender’s sole discretion.

 

3.4                               Procedures for Borrowing.  Subject to the
prior satisfaction of all other applicable conditions to the making of a Term
Loan set forth in this Agreement, to obtain a Term Loan, Borrower shall notify
the Lenders (which notice shall be irrevocable) by electronic mail, facsimile,
or telephone by 12:00 noon Eastern time three (3) Business Days prior to the
date the Term Loan is to be made.  Together with any such electronic, facsimile
or telephonic notification, Borrower shall deliver to the Lenders by electronic
mail or facsimile a completed Disbursement Letter (and the Loan Payment/Advance
Request Form, with respect to SVB) executed by a Responsible Officer or his or
her designee.  The Lenders may rely on any telephone notice given by a person
whom a Lender reasonably believes is a Responsible Officer or designee.  On the
Funding Date, each Lender shall credit and/or transfer (as applicable) to the
Designated Deposit Account, an amount equal to its Term Loan Commitment.

 

4.                                      CREATION OF SECURITY INTEREST

 

4.1                               Grant of Security Interest.  Borrower hereby
grants Collateral Agent, for the ratable benefit of the Lenders, to secure the
payment and performance in full of all of the Obligations, a continuing security
interest in, and pledges to Collateral Agent, for the ratable benefit of the
Lenders, the Collateral, wherever located, whether now owned or hereafter
acquired or arising, and all proceeds and products thereof.  Borrower
represents, warrants, and covenants that the security interest granted herein is
and shall at all times continue to be a first priority perfected security
interest in the Collateral, subject only to Permitted Liens that are permitted
by the terms of this Agreement to have priority to Collateral Agent’s Lien.  If
Borrower shall acquire a commercial tort claim (as defined in the Code),
Borrower, shall promptly notify Collateral Agent in a writing signed by
Borrower, as the case may be, of the general details thereof (and further
details as may be required by Collateral Agent) and grant to Collateral Agent,
for the ratable benefit of the Lenders, in such writing a security interest
therein and in the proceeds thereof, all upon the terms of this Agreement, with
such writing to be in form and substance reasonably satisfactory to Collateral
Agent.

 

Borrower acknowledges that it previously has entered, and/or may in the future
enter, into Bank Services Agreements with Bank.  Regardless of the terms of any
Bank Services Agreement, Borrower agrees that any amounts Borrower owes Bank
thereunder shall be deemed to be Obligations hereunder and that it is the intent
of Borrower and Bank to have all such Obligations secured by the first priority
perfected security interest in the Collateral granted herein (subject only to
Permitted Liens that may have superior priority to Bank’s Lien in this
Agreement).

 

5

--------------------------------------------------------------------------------


 

If this Agreement is terminated, Collateral Agent’s Lien in the Collateral shall
continue until the Obligations (other than inchoate indemnity obligations) are
repaid in full in cash.  Upon payment in full in cash of the Obligations (other
than inchoate indemnity obligations) and at such time as the Lenders’ obligation
to make Credit Extensions has terminated, Collateral Agent shall, at the sole
cost and expense of Borrower, release its Liens in the Collateral and all rights
therein shall revert to Borrower.  In the event (x) all Obligations (other than
inchoate indemnity obligations), except for Bank Services, are satisfied in
full, and (y) this Agreement is terminated, Bank shall terminate the security
interest granted herein upon Borrower providing cash collateral acceptable to
Bank in its good faith business judgment for Bank Services, if any.  In the
event such Bank Services consist of outstanding Letters of Credit, Borrower
shall provide to Bank cash collateral in an amount equal to (x) if such Letters
of Credit are denominated in Dollars, then one hundred five percent (105%); and
(y) if such Letters of Credit are denominated in a Foreign Currency, then one
hundred ten percent (110%), of the Dollar Equivalent of the face amount of all
such Letters of Credit plus all interest, fees, and costs due or to become due
in connection therewith (as estimated by Bank in its good faith business
judgment), to secure all of the Obligations relating to such Letters of Credit.

 

4.2                               Authorization to File Financing Statements. 
Borrower hereby authorizes Collateral Agent to file financing statements or take
any other action required to perfect Collateral Agent’s security interests in
the Collateral, without notice to Borrower, with all appropriate jurisdictions
to perfect or protect Collateral Agent’s interest or rights under the Loan
Documents, including a notice that any disposition of the Collateral, except to
the extent permitted by the terms of this Agreement, by Borrower, or any other
Person, shall be deemed to violate the rights of Collateral Agent under the
Code.

 

5.                                      REPRESENTATIONS AND WARRANTIES

 

Borrower represents and warrants to Collateral Agent and the Lenders as follows
at all times:

 

5.1                               Due Organization, Authorization: Power and
Authority.  Borrower and each of its Subsidiaries is duly existing and in good
standing as a Registered Organization in its jurisdictions of organization or
formation and Borrower and each of its Subsidiaries is qualified and licensed to
do business and is in good standing in any jurisdiction in which the conduct of
its businesses or its ownership of property requires that it be qualified except
where the failure to do so could not reasonably be expected to have a Material
Adverse Change.  In connection with this Agreement, Borrower and each of its
Subsidiaries has delivered to Collateral Agent a completed perfection
certificate dated as of the Effective Date and signed by an officer of Borrower
or such Subsidiary (each a “Perfection Certificate” and collectively, the
“Perfection Certificates”).  Borrower represents and warrants that (a) Borrower
and each of its Subsidiaries’ exact legal name is that which is indicated on its
respective Perfection Certificate and on the signature page of each Loan
Document to which it is a party; (b) Borrower and each of its Subsidiaries is an
organization of the type and is organized in the jurisdiction set forth on its
respective Perfection Certificate; (c) each Perfection Certificate accurately
sets forth each of Borrower’s and its Subsidiaries’ organizational
identification number or accurately states that Borrower or such Subsidiary has
none; (d) each Perfection Certificate accurately sets forth Borrower’s and each
of its Subsidiaries’ place of business, or, if more than one, its chief
executive office as well as Borrower’s and each of its Subsidiaries’ mailing
address (if different than its chief executive office); (e) Borrower and each of
its Subsidiaries (and each of its respective predecessors) have not, in the past
five (5) years, changed its jurisdiction of organization, organizational
structure or type, or any organizational number assigned by its jurisdiction;
and (f) all other information set forth on the Perfection Certificates
pertaining to Borrower and each of its Subsidiaries, is accurate and complete
(it being understood and agreed that Borrower and each of its Subsidiaries may
from time to time update certain information in the Perfection Certificates
(including the information set forth in clause (d) above) after the Effective
Date to the extent permitted by one or more specific provisions in this
Agreement); such updated Perfection Certificates subject to the review and
approval of Collateral Agent.  If Borrower or any of its Subsidiaries is not now
a Registered Organization but later becomes one, Borrower shall notify
Collateral Agent of such occurrence and provide Collateral Agent with such
Person’s organizational identification number within five (5) Business Days of
receiving such organizational identification number.

 

The execution, delivery and performance by Borrower and each of its Subsidiaries
of the Loan Documents to which it is a party have been duly authorized, and do
not (i) conflict with any of Borrower’s or such Subsidiaries’ organizational
documents, including its respective Operating Documents, (ii) contravene,
conflict with, constitute a default under or violate any material Requirement of
Law applicable thereto, (iii) contravene, conflict or violate any

 

6

--------------------------------------------------------------------------------


 

applicable order, writ, judgment, injunction, decree, determination or award of
any Governmental Authority by which Borrower or such Subsidiary, or any of their
property or assets may be bound or affected, (iv) require any action by, filing,
registration, or qualification with, or Governmental Approval from, any
Governmental Authority (except such Governmental Approvals which have already
been obtained and are in full force and effect) or are being obtained pursuant
to Section 6.1(b), or (v) constitute an event of default under any material
agreement by which Borrower or any of such Subsidiaries, or their respective
properties, is bound.  Neither Borrower nor any of its Subsidiaries is in
default under any agreement to which it is a party or by which it or any of its
assets is bound in which such default could reasonably be expected to have a
Material Adverse Change.

 

5.2                               Collateral.

 

(a)                                 Borrower and each its Subsidiaries have good
title to, have rights in, and the power to transfer each item of the Collateral
upon which it purports to grant a Lien under the Loan Documents, free and clear
of any and all Liens except Permitted Liens, and neither Borrower nor any of its
Subsidiaries have any Deposit Accounts, Securities Accounts, Commodity Accounts
or other investment accounts other than the Collateral Accounts or the other
investment accounts, if any, described in the Perfection Certificates delivered
to Collateral Agent in connection herewith with respect of which Borrower or
such Subsidiary has given Collateral Agent notice and taken such actions as are
necessary to give Collateral Agent a perfected security interest therein. The
Accounts are bona fide, existing obligations of the Account Debtors.

 

(b)                                 On the Effective Date, and except as
disclosed on the Perfection Certificate (i) the Collateral is not in the
possession of any third party bailee (such as a warehouse), and (ii)  no such
third party bailee possesses components of the Collateral in excess of One
Hundred Thousand Dollars ($100,000.00).  None of the components of the
Collateral shall be maintained at locations other than as disclosed in the
Perfection Certificates on the Effective Date or as permitted pursuant to
Section 6.11.

 

(c)                                  All Inventory is in all material respects
of good and marketable quality, free from material defects.

 

(d)                                 Borrower and each of its Subsidiaries is the
sole owner of the Intellectual Property each respectively purports to own, free
and clear of all Liens other than Permitted Liens.  Except as noted on the
Perfection Certificates, neither Borrower nor any of its Subsidiaries is a party
to, nor is bound by, any material license or other material agreement with
respect to which Borrower or such Subsidiary is the licensee that (i) prohibits
or otherwise restricts Borrower or its Subsidiaries from granting a security
interest in Borrower’s or such Subsidiaries’ interest in such material license
or material agreement or any other property, or (ii) for which a default under
or termination of could interfere with Collateral Agent’s or any Lender’s right
to sell any Collateral.  Borrower shall provide written notice to Collateral
Agent and each Lender within ten (10) days of Borrower or any of its
Subsidiaries entering into or becoming bound by any license or agreement with
respect to with Borrower or any Subsidiary is the licensee (other than
over-the-counter software that is commercially available to the public). 
Borrower shall, and shall cause its Subsidiaries to,  take such commercially
reasonable steps as Collateral Agent and any Lender requests to obtain the
consent of, or waiver by, any Person whose consent or waiver is necessary for
(i) all licenses or agreements with respect to which Borrower or any Subsidiary
is the licensee to be deemed “Collateral” and for Collateral Agent and each
Lender to have a security interest in it that might otherwise be restricted or
prohibited by law or by the terms of any such license or agreement, whether now
existing or entered into in the future, and (ii) Collateral Agent and each
Lender shall have the ability in the event of a liquidation of any Collateral to
dispose of such Collateral in accordance with Collateral Agent’s and such
Lender’s rights and remedies under this Agreement and the other Loan Documents.

 

5.3                               Litigation.  Except as disclosed (i) on the
Perfection Certificates, or (ii) in accordance with Section 6.9 hereof, there
are no actions, suits, investigations, or proceedings pending or, to the
knowledge of the Responsible Officers, threatened in writing by or against
Borrower or any of its Subsidiaries involving more than Two Hundred Fifty
Thousand Dollars ($250,000.00).

 

5.4                               No Material Deterioration in Financial
Condition; Financial Statements.  All consolidated financial statements for
Borrower and its Subsidiaries, delivered to Collateral Agent fairly present, in
conformity with GAAP, in all material respects the consolidated financial
condition of Borrower and its Borrower’s

 

7

--------------------------------------------------------------------------------


 

Subsidiaries, and the consolidated results of operations of Borrower and its
Subsidiaries.  There has not been any material deterioration in the consolidated
financial condition of Borrower and its Subsidiaries since the date of the most
recent financial statements submitted to any Lender.

 

5.5                               Solvency.  Borrower and each of its
Subsidiaries is Solvent.

 

5.6                               Regulatory Compliance.  Neither Borrower nor
any of its Subsidiaries is an “investment company” or a company “controlled” by
an “investment company” under the Investment Company Act of 1940, as amended. 
Neither Borrower nor any of its Subsidiaries is engaged as one of its important
activities in extending credit for margin stock (under Regulations X, T and U of
the Federal Reserve Board of Governors).  Borrower and each of its Subsidiaries
has complied in all material respects with the Federal Fair Labor Standards
Act.  Neither Borrower nor any of its Subsidiaries is a “holding company” or an
“affiliate” of a “holding company” or a “subsidiary company” of a “holding
company” as each term is defined and used in the Public Utility Holding Company
Act of 2005.  Neither Borrower nor any of its Subsidiaries has violated any
laws, ordinances or rules, the violation of which could reasonably be expected
to have a Material Adverse Change.  Neither Borrower’s nor any of its
Subsidiaries’ properties or assets has been used by Borrower or such Subsidiary
or, to Borrower’s knowledge, by previous Persons, in disposing, producing,
storing, treating, or transporting any hazardous substance other than in
material compliance with applicable laws.  Borrower and each of its Subsidiaries
has obtained all consents, approvals and authorizations of, made all
declarations or filings with, and given all notices to, all Governmental
Authorities that are necessary to continue their respective businesses as
currently conducted.

 

None of Borrower, any of its Subsidiaries, or any of Borrower’s or its
Subsidiaries’ Affiliates or any of their respective agents acting or benefiting
in any capacity in connection with the transactions contemplated by this
Agreement is (i) in violation of any Anti-Terrorism Law, (ii) engaging in or
conspiring to engage in any transaction that evades or avoids, or has the
purpose of evading or avoiding or attempts to violate, any of the prohibitions
set forth in any Anti-Terrorism Law, or (iii) is a Blocked Person.  None of
Borrower, any of its Subsidiaries, or to the knowledge of Borrower and any of
their Affiliates or agents, acting or benefiting in any capacity in connection
with the transactions contemplated by this Agreement, (x) conducts any business
or engages in making or receiving any contribution of funds, goods or services
to or for the benefit of any Blocked Person, or (y) deals in, or otherwise
engages in any transaction relating to, any property or interest in property
blocked pursuant to Executive Order No. 13224, any similar executive order or
other Anti-Terrorism Law.

 

5.7                               Investments.  Neither Borrower nor any of its
Subsidiaries owns any stock, shares, partnership interests or other equity
securities except for Permitted Investments.

 

5.8                               Tax Returns and Payments; Pension
Contributions.  Borrower and each of its Subsidiaries has timely filed all
required tax returns and reports, and Borrower and each of its Subsidiaries, has
timely paid all foreign, federal, state, and local taxes, assessments, deposits
and contributions owed by Borrower and such Subsidiaries, in all jurisdictions
in which Borrower or any such Subsidiary is subject to taxes, including the
United States, unless such taxes are being contested in accordance with the
following sentence.  Borrower and each of its Subsidiaries, may defer payment of
any contested taxes, provided that Borrower or such Subsidiary, (a) in good
faith contests its obligation to pay the taxes by appropriate proceedings
promptly and diligently instituted and conducted, (b) notifies Collateral Agent
in writing of the commencement of, and any material development in, the
proceedings, and (c) posts bonds or takes any other steps required to prevent
the Governmental Authority levying such contested taxes from obtaining a Lien
upon any of the Collateral that is other than a “Permitted Lien.”  Neither
Borrower nor any of its Subsidiaries is aware of any claims or adjustments
proposed for any of Borrower’s or such Subsidiaries’, prior tax years which
could result in additional taxes becoming due and payable by Borrower or its
Subsidiaries.  Borrower and each of its Subsidiaries have paid all amounts
necessary to fund all present pension, profit sharing and deferred compensation
plans in accordance with their terms, and neither Borrower nor any of its
Subsidiaries have, withdrawn from participation in, and have not permitted
partial or complete termination of, or permitted the occurrence of any other
event with respect to, any such plan which could reasonably be expected to
result in any liability of Borrower or its Subsidiaries, including any liability
to the Pension Benefit Guaranty Corporation or its successors or any other
Governmental Authority.

 

8

--------------------------------------------------------------------------------


 

5.9                               Use of Proceeds.  Borrower shall use the
proceeds of the Credit Extensions solely as working capital and to fund its
general business requirements in accordance with the provisions of this
Agreement, and not for personal, family, household or agricultural purposes.

 

5.10                        Full Disclosure.  No written representation,
warranty or other statement of Borrower or any of its Subsidiaries in any
certificate or written statement given to Collateral Agent or any Lender, as of
the date such representation, warranty, or other statement was made, taken
together with all such written certificates and written statements given to
Collateral Agent or any Lender, contains any untrue statement of a material fact
or omits to state a material fact necessary to make the statements contained in
the certificates or statements not misleading (it being recognized that the
projections and forecasts provided by Borrower in good faith and based upon
reasonable assumptions are not viewed as facts and that actual results during
the period or periods covered by such projections and forecasts may differ from
the projected or forecasted results).

 

5.11                        Definition of “Knowledge.”  For purposes of the Loan
Documents, whenever a representation or warranty is made to Borrower’s knowledge
or awareness, to the “best of” Borrower’s knowledge, or with a similar
qualification, knowledge or awareness means the actual knowledge, after
reasonable investigation, of the Responsible Officers.

 

6.                                      AFFIRMATIVE COVENANTS

 

Borrower shall, and shall cause each of its Subsidiaries to, do all of the
following:

 

6.1                               Government Compliance.

 

(a)                                 Maintain its and all its Subsidiaries’ legal
existence and good standing in their respective jurisdictions of organization
and maintain qualification in each jurisdiction in which the failure to so
qualify could reasonably be expected to have a Material Adverse Change.  Comply
with all laws, ordinances and regulations to which Borrower or any of its
Subsidiaries is subject, the noncompliance with which could reasonably be
expected to have a Material Adverse Change.

 

(b)                                 Obtain and keep in full force and effect,
all of the Governmental Approvals necessary for the performance by Borrower and
its Subsidiaries of their respective businesses and obligations under the Loan
Documents and the grant of a security interest to Collateral Agent for the
ratable benefit of the Lenders, in all of the Collateral.  Borrower shall
promptly provide copies to Collateral Agent of any material Governmental
Approvals obtained by Borrower or any of its Subsidiaries.

 

6.2                               Financial Statements, Reports, Certificates.

 

(a)                                 Deliver to each Lender: (i) as soon as
available, but no later than thirty (30) days after the last day of each month,
a company prepared consolidated and consolidating balance sheet and income
statement covering the consolidated operations of Borrower and its Subsidiaries,
for such month certified by a Responsible Officer and in a form reasonably
acceptable to Collateral Agent; (ii) as soon as available, but no later than
ninety (90) days after the last day of Borrower’s fiscal year or within five (5)
days of filing with the SEC, audited consolidated financial statements prepared
under GAAP, consistently applied, together with an unqualified opinion on the
financial statements from an independent certified public accounting firm
acceptable to Collateral Agent in its reasonable discretion; (iii) as soon as
available after approval thereof by Borrower’s Board of Directors, but no later
than thirty (30) days after the last day of each of Borrower’s fiscal years,
Borrower’s annual financial projections for the entire current fiscal year as
approved by Borrower’s Board of Directors, which such annual financial
projections shall be set forth in a month-by-month format (such annual financial
projections as originally delivered to Collateral Agent and the Lenders are
referred to herein as the “Annual Projections”; provided that, any revisions of
the Annual Projections approved by Borrower’s Board of Directors shall be
delivered to Collateral Agent and the Lenders no later than seven (7) days after
such approval; and, unless Collateral Agent notifies Borrower to the contrary in
writing within thirty (30) days after receipt thereof, the term “Annual
Projections” shall include such revisions); (iv) within five (5) days of
delivery, copies of all statements, reports and notices made available to
Borrower’s security holders or holders of Subordinated Debt; (v) within five (5)
days of filing, all reports on Form

 

9

--------------------------------------------------------------------------------


 

10-K, 10-Q and 8-K filed with the Securities and Exchange Commission, (vi)
prompt notice of (A) any material change in the composition of the Intellectual
Property, (B) notice of the registration of any copyright, including any
subsequent ownership right of Borrower or any of its Subsidiaries in or to any
copyright, patent or trademark, and (C) prompt notice of Borrower’s knowledge of
any event that could reasonably be expected to materially and adversely affect
the value of the Intellectual Property; (vii) as soon as available, but no later
than thirty (30) days after the last day of each month, copies of the month-end
account statements for each deposit account or securities account maintained by
Borrower or its Subsidiaries, which statements may be provided to Collateral
Agent and each Lender by Borrower or directly from the applicable
institution(s), and (viii) other financial information as reasonably requested
by Collateral Agent or any Lender.  Notwithstanding the foregoing, documents
required to be delivered pursuant to the terms hereof (to the extent any such
documents are included in materials otherwise filed with the SEC) may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date on which Borrower posts such documents, or provides a link
thereto, on Borrower’s website on the internet at Borrower’s website address.

 

(b)                                 Concurrently with the delivery of the
financial statements specified in Section 6.2(a)(i) above but no later than
thirty (30) days after the last day of each month, deliver to each Lender, a
duly completed Compliance Certificate signed by a Responsible Officer.

 

(c)                                  Keep proper books of record and account in
accordance with GAAP in all material respects, in which full, true and correct
entries shall be made of all dealings and transactions in relation to its
business and activities.  Borrower shall, and shall cause each of its
Subsidiaries to, allow, at the sole cost of Borrower, Collateral Agent or any
Lender, during regular business hours upon reasonable prior notice (provided
that no notice shall be required when an Event of Default has occurred and is
continuing), to visit and inspect any of its properties, to examine and make
abstracts or copies from any of its books and records, and to conduct a
collateral audit and analysis of its operations and the Collateral.  Such audits
shall be conducted no more often than once every year unless (and more
frequently if) an Event of Default has occurred and is continuing.

 

6.3                               Inventory; Returns.  Keep all Inventory in
good and marketable condition, free from material defects.  Returns and
allowances between Borrower, or any of its Subsidiaries, and their respective
Account Debtors shall follow Borrower’s, or such Subsidiary’s, customary
practices as they exist at the Effective Date.  Borrower must promptly notify
Collateral Agent and the Lenders of all returns, recoveries, disputes and claims
that involve more than One Hundred Thousand Dollars ($100,000.00) individually
or in the aggregate in any calendar year.

 

6.4                               Taxes; Pensions.  Timely file and require each
of its Subsidiaries to timely file, all required tax returns and reports and
timely pay, and require each of its Subsidiaries to timely file, all foreign,
federal, state, and local taxes, assessments, deposits and contributions owed by
Borrower or its Subsidiaries, except for deferred payment of any taxes contested
pursuant to the terms of Section 5.8 hereof, and shall deliver to Lenders, on
demand, appropriate certificates attesting to such payments, and pay all amounts
necessary to fund all present pension, profit sharing and deferred compensation
plans in accordance with the terms of such plans.

 

6.5                               Insurance.  Keep Borrower’s and its
Subsidiaries’ business and the Collateral insured for risks and in amounts
standard for companies in Borrower’s and its Subsidiaries’ industry and location
and as Collateral Agent may reasonably request.  Insurance policies shall be in
a form, with companies, and in amounts that are reasonably satisfactory to
Collateral Agent and Lenders.  All property policies shall have a lender’s loss
payable endorsement showing Collateral Agent as lender loss payee and waive
subrogation against Collateral Agent, and all liability policies shall show, or
have endorsements showing, Collateral Agent, as additional insured.  All
policies (or the loss payable and additional insured endorsements) shall provide
that the insurer shall endeavor to give Collateral Agent at least thirty (30)
days notice before canceling, amending, or declining to renew its policy.  At
Collateral Agent’s request, Borrower shall deliver certified copies of policies
and evidence of all premium payments.  Proceeds payable under any policy shall,
at Collateral Agent’s option, be payable to Collateral Agent, for the ratable
benefit of the Lenders, on account of the Obligations.  Notwithstanding the
foregoing, (a) so long as no Event of Default has occurred and is continuing,
Borrower shall have the option of applying the proceeds of any casualty policy
up to Two Hundred Fifty Thousand Dollars ($250,000.00) with respect to any loss,
but not exceeding Two Hundred Fifty Thousand Dollars ($250,000.00), in the
aggregate for all losses under all casualty policies in any one year, toward the
replacement or repair of destroyed or damaged property; provided that any such
replaced or repaired property (i) shall be of equal or like value as the
replaced or repaired Collateral and (ii) shall be deemed Collateral in which

 

10

--------------------------------------------------------------------------------


 

Collateral Agent has been granted a first priority security interest, and (b)
after the occurrence and during the continuance of an Event of Default, all
proceeds payable under such casualty policy shall, at the option of Collateral
Agent, be payable to Collateral Agent, for the ratable benefit of the Lenders,
on account of the Obligations.  If Borrower or any of its Subsidiaries fails to
obtain insurance as required under this Section 6.5 or to pay any amount or
furnish any required proof of payment to third persons, Collateral Agent and/or
any Lender may make, at Borrower’s expense, all or part of such payment or
obtain such insurance policies required in this Section 6.5, and take any action
under the policies Collateral Agent or such Lender deems prudent.

 

6.6                               Operating Accounts.

 

(a)                                 Subject to the terms of the Post Closing
Letter, maintain all of Borrower’s and its Subsidiaries’ primary domestic
Collateral Accounts, and conduct its foreign exchange business, with Silicon
Valley Bank or its Affiliates, with such Collateral Accounts subject to Control
Agreements in favor of Collateral Agent.  Notwithstanding the foregoing, (x) any
domestic Collateral Account permitted hereunder to be maintained outside of
Silicon Valley Bank shall be subject to Control Agreements in favor of, and in
form and content reasonably acceptable to, Collateral Agent; and (y) Borrower
shall cause such Control Agreements to be executed and delivered to Collateral
Agent no later than ten (10) days after the Effective Date, but subject to the
Term A Loan funding into and being maintained in an account with Silicon Valley
Bank until such time as fully executed Control Agreements are delivered to
Collateral Agent.

 

(b)                                 Borrower shall provide Collateral Agent five
(5) days’ prior written notice before Borrower or any of its Subsidiaries
establishes any Collateral Account at or with any Person other than Bank or its
Affiliates.  In addition, subject to the Post Closing Letter, for each
Collateral Account that Borrower or any of its Subsidiaries, at any time
maintains, Borrower or such Subsidiary shall cause the applicable bank or
financial institution at or with which such Collateral Account is maintained to
execute and deliver a Control Agreement or other appropriate instrument with
respect to such Collateral Account to perfect Collateral Agent’s Lien in such
Collateral Account in accordance with the terms hereunder prior to the
establishment of such Collateral Account, which Control Agreement may not be
terminated without prior written consent of Collateral Agent.  The provisions of
the previous sentence shall not apply to (i) deposit accounts exclusively used
for payroll, payroll taxes and other employee wage and benefit payments to or
for the benefit of Borrower’s, or any of its Subsidiaries’, employees and
identified to Collateral Agent by Borrower as such in the Perfection Certificate
and (ii) Borrower’s account maintained with E*TRADE Securities LLC (the “ETrade
Account”) for purposes of stock option/stock award exercises and related
transactions, provided that (i) other than with respect to such exercises and
transaction, Borrower shall not credit to the ETrade Account any amounts, and
(ii) Borrower shall cause the amount in such ETrade Account to be swept to
Borrower’s operating account with Silicon Valley Bank at each time that amounts
in such ETrade Account equal Twenty Five Thousand Dollars ($25,000.00).

 

(c)                                  Neither Borrower nor any of its
Subsidiaries shall maintain any Collateral Accounts except Collateral Accounts
maintained in accordance with Sections 6.6(a) and (b).

 

6.7                               Protection of Intellectual Property Rights. 
Borrower and each of its Subsidiaries shall: (a) use commercially reasonable
efforts to protect, defend and maintain the validity and enforceability of its
Intellectual Property that is material to Borrower’s business; (b) promptly
advise Collateral Agent in writing of material infringement by a third party of
its Intellectual Property; and (c) not allow any Intellectual Property material
to Borrower’s business to be abandoned, forfeited or dedicated to the public
without Collateral Agent’s prior written consent.

 

6.8                               Litigation Cooperation.  Commencing on the
Effective Date and continuing through the termination of this Agreement, make
available to Collateral Agent and the Lenders, without expense to Collateral
Agent or the Lenders, Borrower and each of Borrower’s officers, employees and
agents and Borrower’s Books, to the extent that Collateral Agent or any Lender
may reasonably deem them necessary to prosecute or defend any third-party suit
or proceeding instituted by or against Collateral Agent or any Lender with
respect to any Collateral or relating to Borrower.

 

6.9                               Notices of Litigation; Judgments and Default. 
Borrower will give prompt written notice to Collateral Agent and the Lenders of
any litigation or governmental proceedings pending or threatened (in writing)

 

11

--------------------------------------------------------------------------------


 

against Borrower or any of its Subsidiaries, which could reasonably be expected
to result in damages or costs to Borrower or any of its Subsidiaries of One
Hundred Thousand Dollars ($100,000.00) or more or which could reasonably be
expected to have a Material Adverse Change.  Borrower will give prompt written
notice to Collateral Agent and the Lenders of any judgments, orders, or decrees
for the payment of money in an amount, individually or in the aggregate, of at
least One Hundred Thousand Dollars ($100,000.00).  Without limiting or
contradicting any other more specific provision of this Agreement, promptly (and
in any event within three (3) Business Days) upon Borrower becoming aware of the
existence of any Event of Default or event which, with the giving of notice or
passage of time, or both, would constitute an Event of Default, Borrower shall
give written notice to Collateral Agent and the Lenders of such occurrence,
which such notice shall include a reasonably detailed description of such Event
of Default or event which, with the giving of notice or passage of time, or
both, would constitute an Event of Default.

 

6.10                        Intentionally Omitted.

 

6.11                        Landlord Waivers; Bailee Waivers.  In the event that
Borrower or any of its Subsidiaries, after the Effective Date, intends to add
any new offices or business locations, including warehouses, or otherwise store
any portion of the Collateral with a value in excess of One Hundred Thousand
($100,000.00) with, or deliver any portion of the Collateral with a value in
excess of One Hundred Thousand ($100,000.00) to, a bailee, in each case pursuant
to Section 7.2, then Borrower or such Subsidiary will first receive the written
consent of Collateral Agent and, in the event that the Collateral at any new
location is valued in excess of One Hundred Thousand ($100,000.00) in the
aggregate, such bailee or landlord, as applicable, must, upon request of
Collateral Agent, execute and deliver a bailee waiver or landlord waiver, as
applicable, in form and substance reasonably satisfactory to Collateral Agent
prior to the addition of any new offices or business locations, or any such
storage with or delivery to any such bailee, as the case may be.

 

6.12                        Creation/Acquisition of Subsidiaries.  In the event
Borrower, or any of its Subsidiaries creates or acquires any Subsidiary,
Borrower shall provide prior written notice to Collateral Agent and each Lender
of the creation or acquisition of such new Subsidiary and take all such action
as may be reasonably required by Collateral Agent or any Lender to cause each
such Subsidiary to become a co-Borrower hereunder or to guarantee the
Obligations of Borrower under the Loan Documents and, in each case, grant a
continuing pledge and security interest in and to the assets of such Subsidiary
(substantially as described on Exhibit A hereto); and Borrower shall grant and
pledge to Collateral Agent, for the ratable benefit of the Lenders, a perfected
security interest in the stock, units or other evidence of ownership of each
such Subsidiary.  Notwithstanding the foregoing, Borrower shall not be required
to comply with the foregoing with respect to Affymax UK for so long as the
aggregate value of the assets held by Affymax UK does not exceed Twenty Five
Thousand Dollars ($25,000) at any time

 

6.13                        Further Assurances.

 

(a)                                 Execute any further instruments and take
further action as Collateral Agent or any Lender reasonably requests to perfect
or continue Collateral Agent’s Lien in the Collateral or to effect the purposes
of this Agreement.

 

(b)                                 Deliver to Collateral Agent and Lenders,
within five (5) days after the same are sent or received, copies of all material
correspondence, reports, documents and other filings with any Governmental
Authority that could reasonably be expected to have a material adverse effect on
any of the Governmental Approvals material to Borrower’s business or otherwise
could reasonably be expected to have a Material Adverse Change.

 

7.                                      NEGATIVE COVENANTS

 

Borrower shall not, and shall not permit any of its Subsidiaries to, do any of
the following without the prior written consent of the Required Lenders:

 

7.1                               Dispositions.  Convey, sell, lease, transfer,
assign, dispose of (collectively, “Transfer”), or permit any of its Subsidiaries
to Transfer, all or any part of its business or property, except for Transfers;
(a) of Inventory in

 

12

--------------------------------------------------------------------------------


 

the ordinary course of business; (b) of worn out or obsolete Equipment; (c) in
connection with Permitted Liens and Permitted Investments; and (d) Permitted
Licenses.

 

7.2                               Changes in Business, Management, Ownership, or
Business Locations.  (a) Engage in or permit any of its Subsidiaries to engage
in any business other than the businesses engaged in by Borrower as of the
Effective Date or reasonably related thereto; (b) liquidate or dissolve; or (c)
(i) any Key Person shall cease to be actively engaged in the management of
Borrower unless a replacement for such Key Person is approved by Borrower’s
Board of Directors and engaged by Borrower within one hundred eighty (180) days
of such change, or (ii) enter into any transaction or series of related
transactions in which the stockholders of Borrower who were not stockholders
immediately prior to the first such transaction own more than forty nine percent
(49%) of the voting stock of Borrower immediately after giving effect to such
transaction or related series of such transactions (other than by the sale of
Borrower’s equity securities in a public offering, a private placement of public
equity or to venture capital investors so long as Borrower identifies to
Collateral Agent the venture capital investors prior to the closing of the
transaction).  Borrower shall not, without at least thirty (30) days’ prior
written notice to Collateral Agent: (A) add any new offices or business
locations, including warehouses (unless such new offices or business locations
contain less than One Hundred Thousand Dollars ($100,000.00) in assets or
property of Borrower or any of its Subsidiaries); (B) change its jurisdiction of
organization, (C) change its organizational structure or type, (D) change its
legal name, or (E) change any organizational number (if any) assigned by its
jurisdiction of organization.

 

7.3                               Mergers or Acquisitions.  Merge or
consolidate, or permit any of its Subsidiaries to merge or consolidate, with any
other Person, or acquire, or permit any of its Subsidiaries to acquire, all or
substantially all of the capital stock, shares or property of another Person;
provided however, no consent shall be required if the Obligations are
indefeasibly paid in full contemporaneously with the close or consummation of
such transaction; and Lenders’ obligations to make any Credit Extensions are
terminated as of the close or consummation of such transaction.  A Subsidiary
may merge or consolidate into another Subsidiary (provided such surviving
Subsidiary is a “co-Borrower” hereunder or has provided a secured Guaranty of
Borrower’s Obligations hereunder) or with (or into) Borrower provided Borrower
is the surviving legal entity, and as long as no Event of Default is occurring
prior thereto or arises as a result therefrom.

 

7.4                               Indebtedness.  Create, incur, assume, or be
liable for any Indebtedness, or permit any Subsidiary to do so, other than
Permitted Indebtedness.

 

7.5                               Encumbrance.  Create, incur, allow, or suffer
any Lien on any of its property, or assign or convey any right to receive
income, including the sale of any Accounts, or permit any of its Subsidiaries to
do so, except for Permitted Liens, or permit any Collateral not to be subject to
the first priority security interest granted herein (except for Permitted Liens
that are permitted by the terms of this Agreement to have priority over
Collateral Agent’s Lien), or enter into any agreement, document, instrument or
other arrangement (except with or in favor of Collateral Agent, for the ratable
benefit of the Lenders) with any Person which directly or indirectly prohibits
or has the effect of prohibiting Borrower, or any of its Subsidiaries, from
assigning, mortgaging, pledging, granting a security interest in or upon, or
encumbering any of Borrower’s or such Subsidiary’s Intellectual Property, except
as is otherwise permitted in Section 7.1 hereof and the definition of “Permitted
Liens” herein.

 

7.6                               Maintenance of Collateral Accounts.  Maintain
any Collateral Account except pursuant to the terms of Section 6.6 hereof.

 

7.7                               Distributions; Investments. (a) Pay any
dividends (other than dividends payable solely in capital stock) or make any
distribution or payment in respect of or redeem, retire or purchase any capital
stock (other than repurchases pursuant to the terms of employee stock purchase
plans, employee restricted stock agreements, stockholder rights plans, director
or consultant stock option plans, or similar plans, provided such repurchases do
not exceed One Hundred Thousand Dollars ($100,000.00) in the aggregate per
fiscal year) or (b) directly or indirectly make any Investment other than
Permitted Investments, or permit any of its Subsidiaries to do so.

 

7.8                               Transactions with Affiliates.  Directly or
indirectly enter into or permit to exist any material transaction with any
Affiliate of Borrower or any of its Subsidiaries, except for (a) transactions
that are in the ordinary course of Borrower’s or such Subsidiary’s business,
upon fair and reasonable terms that are no less

 

13

--------------------------------------------------------------------------------


 

favorable to Borrower or such Subsidiary than would be obtained in an arm’s
length transaction with a non-affiliated Person, and (b) Subordinated Debt or
equity investments by Borrower’s investors in Borrower or its Subsidiaries.

 

7.9                               Subordinated Debt.  (a) Make or permit any
payment on any Subordinated Debt, except under the terms of the subordination,
intercreditor, or other similar agreement to which such Subordinated Debt is
subject, or (b) amend any provision in any document relating to the Subordinated
Debt which would increase the amount thereof or adversely affect the
subordination thereof to Obligations owed to the Lenders.

 

7.10                        Compliance.  Become an “investment company” or a
company controlled by an “investment company”, under the Investment Company Act
of 1940, as amended, or undertake as one of its important activities extending
credit to purchase or carry margin stock (as defined in Regulation U of the
Board of Governors of the Federal Reserve System), or use the proceeds of any
Credit Extension for that purpose; fail to meet the minimum funding requirements
of ERISA, permit a Reportable Event or Prohibited Transaction, as defined in
ERISA, to occur; fail to comply with the Federal Fair Labor Standards Act or
violate any other law or regulation, if the violation could reasonably be
expected to have a Material Adverse Change, or permit any of its Subsidiaries to
do so; withdraw or permit any Subsidiary to withdraw from participation in,
permit partial or complete termination of, or permit the occurrence of any other
event with respect to, any present pension, profit sharing and deferred
compensation plan which could reasonably be expected to result in any liability
of Borrower or any of its Subsidiaries, including any liability to the Pension
Benefit Guaranty Corporation or its successors or any other Governmental
Authority.

 

7.11                        Compliance with Anti-Terrorism Laws.  Collateral
Agent hereby notifies Borrower and each of its Subsidiaries that pursuant to the
requirements of Anti-Terrorism Laws, and Collateral Agent’s policies and
practices, Collateral Agent is required to obtain, verify and record certain
information and documentation that identifies Borrower and each of its
Subsidiaries and their principals, which information includes the name and
address of Borrower and each of its Subsidiaries and their principals and such
other information that will allow Collateral Agent to identify such party in
accordance with Anti-Terrorism Laws.  Neither Borrower nor any of its
Subsidiaries shall, nor shall Borrower or any of its Subsidiaries permit any
Affiliate to, directly or indirectly, knowingly enter into any documents,
instruments, agreements or contracts with any Person listed on the OFAC Lists. 
Borrower and each of its Subsidiaries shall immediately notify Collateral Agent
if Borrower or such Subsidiary has knowledge that Borrower, or any Subsidiary or
Affiliate of Borrower, is listed on the OFAC Lists or (a) is convicted on, (b)
pleads nolo contendere to, (c) is indicted on, or (d) is arraigned and held over
on charges involving money laundering or predicate crimes to money laundering. 
Neither Borrower nor any of its Subsidiaries shall, nor shall Borrower or any of
its Subsidiaries, permit any Affiliate to, directly or indirectly, (i) conduct
any business or engage in any transaction or dealing with any Blocked Person,
including, without limitation, the making or receiving of any contribution of
funds, goods or services to or for the benefit of any Blocked Person, (ii) deal
in, or otherwise engage in any transaction relating to, any property or
interests in property blocked pursuant to Executive Order No. 13224 or any
similar executive order or other Anti-Terrorism Law, or (iii) engage in or
conspire to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in Executive Order No. 13224 or other Anti-Terrorism Law.

 

7.12                        Affymax UK.  Permit the value of the assets held by
Affymax UK to exceed Twenty-Five Thousand Dollars ($25,000) at any time.

 

8.                                      EVENTS OF DEFAULT

 

Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:

 

8.1                               Payment Default.  Borrower fails to (a) make
any payment of principal or interest on any Credit Extension on its due date, or
(b) pay any other Obligations within three (3) Business Days after such
Obligations are due and payable (which three (3) Business Day grace period shall
not apply to payments due on the Maturity Date or the date of acceleration
pursuant to Section 9.1 (a) hereof).  During the cure period, the failure to
cure the payment default is not an Event of Default (but no Credit Extension
will be made during the cure period);

 

14

--------------------------------------------------------------------------------


 

8.2                               Covenant Default.

 

(a)                                 Borrower or any of its Subsidiaries fails or
neglects to perform any obligation in Sections 6.2 (Financial Statements,
Reports, Certificates), 6.4 (Taxes), 6.5 (Insurance), 6.6 (Operating Accounts),
6.7 (Protection of Intellectual Property Rights), 6.9 (Notice of Litigation and
Default), 6.11 (Landlord Waivers; Bailee Waivers), 6.12 (Creation/Acquisition of
Subsidiaries) or 6.13 (Further Assurances) or Borrower violates any covenant in
Section 7; or

 

(b)                                 Borrower, or any of its Subsidiaries, fails
or neglects to perform, keep, or observe any other term, provision, condition,
covenant or agreement contained in this Agreement or any Loan Documents, and as
to any default (other than those specified in this Section 8) under such other
term, provision, condition, covenant or agreement that can be cured, has failed
to cure the default within ten (10) days after the occurrence thereof; provided,
however, that if the default cannot by its nature be cured within the ten (10)
day period or cannot after diligent attempts by Borrower be cured within such
ten (10) day period, and such default is likely to be cured within a reasonable
time, then Borrower shall have an additional period (which shall not in any case
exceed thirty (30) days) to attempt to cure such default, and within such
reasonable time period the failure to cure the default shall not be deemed an
Event of Default (but no Credit Extensions shall be made during such cure
period).  Grace periods provided under this Section shall not apply, among other
things, to financial covenants or any other covenants set forth in subsection
(a) above;

 

8.3                               Material Adverse Change.  A Material Adverse
Change occurs;

 

8.4                               Attachment; Levy; Restraint on Business.

 

(a)                                 (i) The service of process seeking to
attach, by trustee or similar process, any funds of Borrower or any of its
Subsidiaries or of any entity under control of Borrower or its Subsidiaries on
deposit with any Lender or any Lender’s Affiliate or any bank or other
institution at which Borrower or any of its Subsidiaries maintains a Collateral
Account, or (ii) a notice of lien, levy, or assessment is filed against Borrower
or any of its Subsidiaries assets by any government agency, and the same under
subclauses (i) and (ii) hereof are not, within fifteen (15) days after the
occurrence thereof, discharged or stayed (whether through the posting of a bond
or otherwise); provided, however, no Credit Extensions shall be made during any
fifteen (15) day cure period; and

 

(b)                                 (i) any material portion of Borrower’s or
any of its Subsidiaries’ assets is attached, seized, levied on, or comes into
possession of a trustee or receiver, or (ii) any court order enjoins, restrains,
or prevents Borrower or any of its Subsidiaries from conducting any part of its
business;

 

8.5                               Insolvency.  (a) Borrower or any of its
Subsidiaries is or becomes Insolvent; (b) Borrower or any of its Subsidiaries
begins an Insolvency Proceeding; or (c) an Insolvency Proceeding is begun
against Borrower or any of its Subsidiaries and not dismissed or stayed within
forty-five (45) days (but no Credit Extensions shall be made while Borrower or
any Subsidiary is Insolvent and/or until any Insolvency Proceeding is
dismissed);

 

8.6                               Other Agreements.  There is a default in any
agreement to which Borrower or any of its Subsidiaries is a party with a third
party or parties resulting in a right by such third party or parties, whether or
not exercised, to accelerate the maturity of any Indebtedness in an amount in
excess of Two Hundred Fifty Thousand Dollars ($250,000.00) or that could
reasonably be expected to have a Material Adverse Change;

 

8.7                               Judgments.  One or more judgments, orders, or
decrees for the payment of money in an amount, individually or in the aggregate,
of at least Two Hundred Fifty Thousand Dollars ($250,000.00) (not covered by
independent third-party insurance as to which liability has been accepted by
such insurance carrier) shall be rendered against Borrower or any of its
Subsidiaries and shall remain unsatisfied, unvacated, or unstayed for a period
of ten (10) days after the entry thereof (provided that no Credit Extensions
will be made prior to the satisfaction, vacation, or stay of such judgment,
order or decree);

 

8.8                               Misrepresentations.  Borrower or any of its
Subsidiaries or any Person acting for Borrower or any of its Subsidiaries makes
any representation, warranty, or other statement now or later in this Agreement,
any

 

15

--------------------------------------------------------------------------------


 

Loan Document or in any writing delivered to Collateral Agent and/or Lenders or
to induce Collateral Agent and/or the Lenders to enter this Agreement or any
Loan Document, and such representation, warranty, or other statement is
incorrect in any material respect when made;

 

8.9                               Subordinated Debt.  A default or breach occurs
under any agreement between Borrower or any of its Subsidiaries and any creditor
of Borrower or any of its Subsidiaries that signed a subordination,
intercreditor, or other similar agreement with Collateral Agent or the Lenders,
or any creditor that has signed such an agreement with Collateral Agent or the
Lenders breaches any terms of such agreement;

 

8.10                        Governmental Approvals.  Any Governmental Approval
shall have been revoked, rescinded, suspended, modified in an adverse manner, or
not renewed in the ordinary course for a full term and such revocation,
rescission, suspension, modification or non-renewal has resulted in or could
reasonably be expected to result in a Material Adverse Change; or

 

8.11                        Lien Priority.  Any Lien created hereunder or by any
other Loan Document shall at any time fail to constitute a valid and perfected
Lien on any of the Collateral purported to be secured thereby, subject to no
prior or equal Lien, other than Permitted Liens which are permitted to have
priority in accordance with the terms of this Agreement.

 

9.                                      RIGHTS AND REMEDIES

 

9.1                               Rights and Remedies.

 

(a)                                 Upon the occurrence and during the
continuance of an Event of Default, Collateral Agent may, and at the written
direction of any Lender shall, without notice or demand, do any or all of the
following: (i) deliver notice of the Event of Default to Borrower, (ii) by
notice to Borrower declare all Obligations immediately due and payable (but if
an Event of Default described in Section 8.5 occurs all Obligations shall be
immediately due and payable without any action by Collateral Agent or the
Lenders) or (iii) by notice to Borrower suspend or terminate the obligations, if
any, of the Lenders to advance money or extend credit for Borrower’s benefit
under this Agreement or under any other agreement between Borrower and
Collateral Agent and/or the Lenders (but if an Event of Default described in
Section 8.5 occurs all obligations, if any, of the Lenders to advance money or
extend credit for Borrower’s benefit under this Agreement or under any other
agreement between Borrower and Collateral Agent and/or the Lenders shall be
immediately terminated without any action by Collateral Agent or the Lenders).

 

(b)                                 Without limiting the rights of Collateral
Agent and the Lenders set forth in Section 9.1(a) above, upon the occurrence and
during the continuance of an Event of Default, Collateral Agent shall have the
right, without notice or demand, to do any or all of the following:

 

(i)                                     foreclose upon and/or sell or otherwise
liquidate, the Collateral;

 

(ii)                                  apply to the Obligations any (a) balances
and deposits of Borrower that Collateral Agent or any Lender holds or controls,
or (b) any amount held or controlled by Collateral Agent or any Lender owing to
or for the credit or the account of Borrower; and/or

 

(iii)                               commence and prosecute an Insolvency
Proceeding or consent to Borrower commencing any Insolvency Proceeding.

 

(c)                                  Without limiting the rights of Collateral
Agent and the Lenders set forth in Sections 9.1(a) and (b) above, upon the
occurrence and during the continuance of an Event of Default, Collateral Agent
shall have the right, without notice or demand, to do any or all of the
following:

 

(i)                                     settle or adjust disputes and claims
directly with Account Debtors for amounts on terms and in any order that
Collateral Agent considers advisable, notify any Person owing Borrower money of
Collateral Agent’s security interest in such funds, and verify the amount of
such account;

 

16

--------------------------------------------------------------------------------


 

(ii)                                  make any payments and do any acts it
considers necessary or reasonable to protect the Collateral and/or its security
interest in the Collateral.  Borrower shall assemble the Collateral if
Collateral Agent requests and make it available in a location as Collateral
Agent reasonably designates.  Collateral Agent may enter premises where the
Collateral is located, take and maintain possession of any part of the
Collateral, and pay, purchase, contest, or compromise any Lien which appears to
be prior or superior to its security interest and pay all expenses incurred.
Borrower grants Collateral Agent a license to enter and occupy any of its
premises, without charge, to exercise any of Collateral Agent’s rights or
remedies;

 

(iii)                               ship, reclaim, recover, store, finish,
maintain, repair, prepare for sale, and/or advertise for sale, the Collateral. 
Collateral Agent is hereby granted a non-exclusive, royalty-free license or
other right to use, without charge, Borrower’s and each of its Subsidiaries’
labels, patents, copyrights, mask works, rights of use of any name, trade
secrets, trade names, trademarks, service marks, and advertising matter, or any
similar property as it pertains to the Collateral, in completing production of,
advertising for sale, and selling any Collateral and, in connection with
Collateral Agent’s exercise of its rights under this Section 9.1, Borrower’s and
each of its Subsidiaries’ rights under all licenses and all franchise agreements
inure to Collateral Agent, for the benefit of the Lenders;

 

(iv)                              place a “hold” on any account maintained with
Collateral Agent or the Lenders and/or deliver a notice of exclusive control,
any entitlement order, or other directions or instructions pursuant to any
Control Agreement or similar agreements providing control of any Collateral;

 

(v)                                 demand and receive possession of Borrower’s
Books;

 

(vi)                              appoint a receiver to seize, manage and
realize any of the Collateral, and such receiver shall have any right and
authority as any competent court will grant or authorize in accordance with any
applicable law, including any power or authority to manage the business of
Borrower or any of its Subsidiaries;

 

(vii)                           subject to clauses 9.1(a) and (b), exercise all
rights and remedies available to Collateral Agent and each Lender under the Loan
Documents or at law or equity, including all remedies provided under the Code
(including disposal of the Collateral pursuant to the terms thereof);

 

(viii)                        for any Letters of Credit, demand that Borrower
(i) deposit cash with Bank in an amount equal to (x) if such Letters of Credit
are denominated in Dollars, then one hundred five percent (105%); and (y) if
such Letters of Credit are denominated in a Foreign Currency, then one hundred
ten percent (110%), of the Dollar Equivalent of the aggregate face amount of all
Letters of Credit remaining undrawn (plus all interest, fees, and costs due or
to become due in connection therewith (as estimated by Bank in its good faith
business judgment)), to secure all of the Obligations relating to such Letters
of Credit, as collateral security for the repayment of any future drawings under
such Letters of Credit, and Borrower shall forthwith deposit and pay such
amounts, and (ii) pay in advance all letter of credit fees scheduled to be paid
or payable over the remaining term of any Letters of Credit; and

 

(ix)                              terminate any FX Contracts.

 

Notwithstanding any provision of this Section 9.1 to the contrary, upon the
occurrence of any Event of Default, Collateral Agent shall have the right to
exercise any and all remedies referenced in this Section 9.1 without the written
consent of Required Lenders following the occurrence of an Exigent
Circumstance.  As used in the immediately preceding sentence, “Exigent
Circumstance” means any event or circumstance that, in the reasonable judgment
of Collateral Agent, imminently threatens the ability of Collateral Agent to
realize upon all or any material portion of the Collateral, such as, without
limitation, fraudulent removal, concealment, or abscondment thereof, destruction
or material waste thereof, or failure of Borrower or any of its Subsidiaries
after reasonable demand to maintain or reinstate adequate casualty insurance
coverage, or which, in the judgment of Collateral Agent, could reasonably be
expected to result in a material diminution in value of the Collateral.

 

9.2                               Power of Attorney.  Borrower hereby
irrevocably appoints Collateral Agent as its lawful attorney-in-fact,
exercisable upon the occurrence and during the continuance of an Event of
Default, to: (a) endorse

 

17

--------------------------------------------------------------------------------


 

Borrower’s or any of its Subsidiaries’ name on any checks or other forms of
payment or security; (b) sign Borrower’s or any of its Subsidiaries’ name on any
invoice or bill of lading for any Account or drafts against Account Debtors; (c)
settle and adjust disputes and claims about the Accounts directly with Account
Debtors, for amounts and on terms Collateral Agent determines reasonable; (d)
make, settle, and adjust all claims under Borrower’s insurance policies; (e)
pay, contest or settle any Lien, charge, encumbrance, security interest, and
adverse claim in or to the Collateral, or any judgment based thereon, or
otherwise take any action to terminate or discharge the same; and (f) transfer
the Collateral into the name of Collateral Agent or a third party as the Code or
any applicable law permits.  Borrower hereby appoints Collateral Agent as its
lawful attorney-in-fact to sign Borrower’s or any of its Subsidiaries’ name on
any documents necessary to perfect or continue the perfection of Collateral
Agent’s security interest in the Collateral regardless of whether an Event of
Default has occurred until all Obligations (other than inchoate indemnity
obligations) have been satisfied in full and Collateral Agent and the Lenders
are under no further obligation to make Credit Extensions hereunder.  Collateral
Agent’s foregoing appointment as Borrower’s or any of its Subsidiaries’ attorney
in fact, and all of Collateral Agent’s rights and powers, coupled with an
interest, are irrevocable until all Obligations (other than inchoate indemnity
obligations) have been fully repaid and performed and Collateral Agent’s and the
Lenders’ obligation to provide Credit Extensions terminates.

 

9.3                               Protective Payments.  If Borrower or any of
its Subsidiaries fail to obtain the insurance called for by Section 6.5 or fails
to pay any premium thereon or fails to pay any other amount which Borrower or
any of its Subsidiaries is obligated to pay under this Agreement or any other
Loan Document, Collateral Agent may obtain such insurance or make such payment,
and all amounts so paid by Collateral Agent are Lenders’ Expenses and
immediately due and payable, bearing interest at the Default Rate, and secured
by the Collateral.  Collateral Agent will make reasonable efforts to provide
Borrower with notice of Collateral Agent obtaining such insurance or making such
payment at the time it is obtained or paid or within a reasonable time
thereafter.  No such payments by Collateral Agent are deemed an agreement to
make similar payments in the future or Collateral Agent’s waiver of any Event of
Default.

 

9.4                               Application of Payments and Proceeds. 
Notwithstanding anything to the contrary contained in this Agreement, upon the
occurrence and during the continuance of an Event of Default, (a) Borrower
irrevocably waives the right to direct the application of any and all payments
at any time or times thereafter received by Collateral Agent from or on behalf
of Borrower or any of its Subsidiaries of all or any part of the Obligations,
and, as between Borrower on the one hand and Collateral Agent and Lenders on the
other, Collateral Agent shall have the continuing and exclusive right to apply
and to reapply any and all payments received against the Obligations in such
manner as Collateral Agent may deem advisable notwithstanding any previous
application by Collateral Agent, and (b) the proceeds of any sale of, or other
realization upon all or any part of the Collateral shall be applied: first, to
the Lenders’ Expenses; second, to accrued and unpaid interest on the Obligations
(including any interest which, but for the provisions of the United States
Bankruptcy Code, would have accrued on such amounts); third, to the principal
amount of the Obligations outstanding; and fourth, to any other indebtedness or
obligations of Borrower owing to Collateral Agent or any Lender under the Loan
Documents.  Any balance remaining shall be delivered to Borrower or to whoever
may be lawfully entitled to receive such balance or as a court of competent
jurisdiction may direct.  In carrying out the foregoing, (x) amounts received
shall be applied in the numerical order provided until exhausted prior to the
application to the next succeeding category, and (y) each of the Persons
entitled to receive a payment in any particular category shall receive an amount
equal to its pro rata share of amounts available to be applied pursuant thereto
for such category.  Any reference in this Agreement to an allocation between or
sharing by the Lenders of any right, interest or obligation “ratably,”
“proportionally” or in similar terms shall refer to Pro Rata Share unless
expressly provided otherwise.  Collateral Agent, or if applicable, each Lender,
shall promptly remit to the other Lenders such sums as may be necessary to
ensure the ratable repayment of each Lender’s portion of any Term Loan and the
ratable distribution of interest, fees and reimbursements paid or made by
Borrower.  Notwithstanding the foregoing, a Lender receiving a scheduled payment
shall not be responsible for determining whether the other Lenders also received
their scheduled payment on such date; provided, however, if it is later
determined that a Lender received more than its ratable share of scheduled
payments made on any date or dates, then such Lender shall remit to Collateral
Agent or other Lenders such sums as may be necessary to ensure the ratable
payment of such scheduled payments, as instructed by Collateral Agent.  If any
payment or distribution of any kind or character, whether in cash, properties or
securities, shall be received by a Lender in excess of its ratable share, then
the portion of such payment or distribution in excess of such Lender’s ratable
share shall be received by such Lender in trust for and shall be promptly paid
over to the other Lender for application to the payments of amounts

 

18

--------------------------------------------------------------------------------


 

due on the other Lenders’ claims.  To the extent any payment for the account of
Borrower is required to be returned as a voidable transfer or otherwise, the
Lenders shall contribute to one another as is necessary to ensure that such
return of payment is on a pro rata basis.  If any Lender shall obtain possession
of any Collateral, it shall hold such Collateral for itself and as agent and
bailee for Collateral Agent and other Lenders for purposes of perfecting
Collateral Agent’s security interest therein.

 

9.5                               Liability for Collateral.  So long as
Collateral Agent and the Lenders comply with reasonable banking practices
regarding the safekeeping of the Collateral in the possession or under the
control of Collateral Agent and the Lenders, Collateral Agent and the Lenders
shall not be liable or responsible for: (a) the safekeeping of the Collateral;
(b) any loss or damage to the Collateral; (c) any diminution in the value of the
Collateral; or (d) any act or default of any carrier, warehouseman, bailee, or
other Person.  Borrower bears all risk of loss, damage or destruction of the
Collateral.

 

9.6                               No Waiver; Remedies Cumulative.  Failure by
Collateral Agent or any Lender, at any time or times, to require strict
performance by Borrower of any provision of this Agreement or any other Loan
Document shall not waive, affect, or diminish any right of Collateral Agent or
any Lender thereafter to demand strict performance and compliance herewith or
therewith.  No waiver hereunder shall be effective unless signed by Collateral
Agent and the Required Lenders and then is only effective for the specific
instance and purpose for which it is given.  The rights and remedies of
Collateral Agent and the Lenders under this Agreement and the other Loan
Documents are cumulative.  Collateral Agent and the Lenders have all rights and
remedies provided under the Code, any applicable law, by law, or in equity.  The
exercise by Collateral Agent or any Lender of one right or remedy is not an
election, and Collateral Agent’s or any Lender’s waiver of any Event of Default
is not a continuing waiver.  Collateral Agent’s or any Lender’s delay in
exercising any remedy is not a waiver, election, or acquiescence.

 

9.7                               Demand Waiver.  Borrower waives, to the
fullest extent permitted by law, demand, notice of default or dishonor, notice
of payment and nonpayment, notice of any default, nonpayment at maturity,
release, compromise, settlement, extension, or renewal of accounts, documents,
instruments, chattel paper, and guarantees held by Collateral Agent or any
Lender on which Borrower or any Subsidiary is liable.

 

10.                               NOTICES

 

All notices, consents, requests, approvals, demands, or other communication
(collectively, “Communication”) by any party to this Agreement or any other Loan
Document must be in writing and shall be deemed to have been validly served,
given, or delivered: (a) upon the earlier of actual receipt and three (3)
Business Days after deposit in the U.S. mail, first class, registered or
certified mail return receipt requested, with proper postage prepaid; (b) upon
transmission, when sent by facsimile transmission; (c) one (1) Business Day
after deposit with a reputable overnight courier with all charges prepaid; or
(d) when delivered, if hand-delivered by messenger, all of which shall be
addressed to the party to be notified and sent to the address, facsimile number,
or email address indicated below.  Any of Collateral Agent, Lender or Borrower
may change its mailing address or facsimile number by giving the other party
written notice thereof in accordance with the terms of this Section 10.

 

If to Borrower:

 

AFFYMAX, INC.

 

 

4001 Miranda Avenue

 

 

Palo Alto, California 94304

 

 

Attn: Herb Cross, CFO

 

 

Fax: (650) 812-8998

 

 

 

with a copy (which shall not constitute notice) to:

 

Cooley LLP

 

3175 Hanover Street

 

 

Palo Alto, California 94304-1130

 

 

Attn: Glen Sato

 

 

Fax: (650) 849-7400

 

19

--------------------------------------------------------------------------------


 

If to Collateral Agent:

 

OXFORD FINANCE LLC

 

 

133 North Fairfax Street

 

 

Alexandria, Virginia 22314

 

 

Attention: Legal Department

 

 

Fax: (703) 519-5225

 

 

 

with a copy to

 

SILICON VALLEY BANK

 

 

555 Mission Street, Suite 900

 

 

San Francisco, CA 94105

 

 

Attn:Shannon O’Brien

 

 

Fax: (415) 615-0076

 

 

 

with a copy (which shall not constitute notice) to:

 

DLA Piper LLP (US) 

 

4365 Executive Drive, Suite 1100

 

 

San Diego, California 92121-2133

 

 

Attn: Troy Zander

 

 

Fax: (858) 638-5086

 

11.                               CHOICE OF LAW, VENUE AND JURY TRIAL WAIVER,
AND JUDICIAL REFERENCE

 

California law governs the Loan Documents without regard to principles of
conflicts of law.  Borrower, Collateral Agent and each Lender each submit to the
exclusive jurisdiction of the State and Federal courts in Santa Clara County,
California; provided, however, that nothing in this Agreement shall be deemed to
operate to preclude Collateral Agent or any Lender from bringing suit or taking
other legal action in any other jurisdiction to realize on the Collateral or any
other security for the Obligations, or to enforce a judgment or other court
order in favor of Collateral Agent or any Lender.  Borrower expressly submits
and consents in advance to such jurisdiction in any action or suit commenced in
any such court, and Borrower hereby waives any objection that it may have based
upon lack of personal jurisdiction, improper venue, or forum non conveniens and
hereby consents to the granting of such legal or equitable relief as is deemed
appropriate by such court.  Borrower hereby waives personal service of the
summons, complaints, and other process issued in such action or suit and agrees
that service of such summons, complaints, and other process may be made by
registered or certified mail addressed to Borrower at the address set forth in,
or subsequently provided by Borrower in accordance with, Section 10 of this
Agreement and that service so made shall be deemed completed upon the earlier to
occur of Borrower’s actual receipt thereof or three (3) days after deposit in
the U.S. mails, proper postage prepaid.

 

TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, BORROWER, COLLATERAL AGENT
AND EACH LENDER EACH WAIVE THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION ARISING OUT OF OR BASED UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY
CONTEMPLATED TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER
CLAIMS. THIS WAIVER IS A MATERIAL INDUCEMENT FOR EACH PARTY TO ENTER INTO THIS
AGREEMENT.  EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.

 

WITHOUT INTENDING IN ANY WAY TO LIMIT THE PARTIES’ AGREEMENT TO WAIVE THEIR
RESPECTIVE RIGHT TO A TRIAL BY JURY, if the above waiver of the right to a trial
by jury is not enforceable, the parties hereto agree that any and all disputes
or controversies of any nature between them arising at any time shall be decided
by a reference to a private judge, mutually selected by the parties (or, if they
cannot agree, by the Presiding Judge of the Santa Clara County, California
Superior Court) appointed in accordance with California Code of Civil Procedure
Section 638 (or pursuant to comparable provisions of federal law if the dispute
falls within the exclusive jurisdiction of the federal courts), sitting without
a jury, in Santa Clara County, California; and the parties hereby submit to the
jurisdiction of such court.  The reference proceedings shall be conducted
pursuant to and in accordance with the provisions of California Code of Civil
Procedure §§ 638 through 645.1, inclusive.  The private judge shall have the
power, among others, to grant provisional relief, including without limitation,
entering temporary restraining orders, issuing preliminary and permanent
injunctions and appointing receivers.  All such proceedings shall be closed to
the public and confidential and all records relating thereto shall be
permanently

 

20

--------------------------------------------------------------------------------


 

sealed.  If during the course of any dispute, a party desires to seek
provisional relief, but a judge has not been appointed at that point pursuant to
the judicial reference procedures, then such party may apply to the Santa Clara
County, California Superior Court for such relief.  The proceeding before the
private judge shall be conducted in the same manner as it would be before a
court under the rules of evidence applicable to judicial proceedings.  The
parties shall be entitled to discovery which shall be conducted in the same
manner as it would be before a court under the rules of discovery applicable to
judicial proceedings.  The private judge shall oversee discovery and may enforce
all discovery rules and orders applicable to judicial proceedings in the same
manner as a trial court judge.  The parties agree that the selected or appointed
private judge shall have the power to decide all issues in the action or
proceeding, whether of fact or of law, and shall report a statement of decision
thereon pursuant to California Code of Civil Procedure § 644(a).  Nothing in
this paragraph shall limit the right of any party at any time to exercise
self-help remedies, foreclose against collateral, or obtain provisional
remedies.  The private judge shall also determine all issues relating to the
applicability, interpretation, and enforceability of this paragraph.

 

12.          GENERAL PROVISIONS

 

12.1        Successors and Assigns. This Agreement binds and is for the benefit
of the successors and permitted assigns of each party.  Borrower may not
transfer, pledge or assign this Agreement or any rights or obligations under it
without Collateral Agent’s and each Lender’s prior written consent (which may be
granted or withheld in Collateral Agent’s and each Lender’s discretion, subject
to Section 12.6).  The Lenders have the right, without the consent of or notice
to Borrower, to sell, transfer, assign, pledge, negotiate, or grant
participation in (any such sale, transfer, assignment, negotiation, or grant of
a participation, a “Lender Transfer”) all or any part of, or any interest in,
the Lenders’ obligations, rights, and benefits under this Agreement and the
other Loan Documents; provided, however, that any such Lender Transfer (other
than a transfer, pledge, sale or assignment to an Eligible Assignee) of its
obligations, rights, and benefits under this Agreement and the other Loan
Documents shall require the prior written consent of the Required Lenders (such
approved assignee, an “Approved Lender”).  Borrower and Collateral Agent shall
be entitled to continue to deal solely and directly with such Lender in
connection with the interests so assigned until Collateral Agent shall have
received and accepted an effective assignment agreement in form satisfactory to
Collateral Agent executed, delivered and fully completed by the applicable
parties thereto, and shall have received such other information regarding such
Eligible Assignee or Approved Lender as Collateral Agent reasonably shall
require.  Notwithstanding anything to the contrary contained herein, so long as
no Event of Default has occurred and is continuing, no Lender Transfer (other
than a Lender Transfer (i) in respect of the Warrants or (ii) in connection with
(x) assignments by a Lender due to a forced divestiture at the request of any
regulatory agency; or (y) upon the occurrence of a default, event of default or
similar occurrence with respect to a Lender’s own financing or securitization
transactions) shall be permitted, without Borrower’s consent, to any Person
which is an Affiliate or Subsidiary of Borrower, a direct competitor of Borrower
or a vulture hedge fund, each as determined by Collateral Agent.

 

12.2        Indemnification.  Borrower agrees to indemnify, defend and hold
Collateral Agent and the Lenders and their respective directors, officers,
employees, agents, attorneys, or any other Person affiliated with or
representing Collateral Agent or the Lenders (each, an “Indemnified Person”)
harmless against:  (a) all obligations, demands, claims, and liabilities
(collectively, “Claims”) asserted by any other party in connection with; related
to; following; or arising from, out of or under, the transactions contemplated
by the Loan Documents; and (b) all losses or Lenders’ Expenses incurred, or paid
by Indemnified Person in connection with; related to; following; or arising
from, out of or under, the transactions contemplated by the Loan Documents
between Collateral Agent, and/or the Lenders and Borrower (including reasonable
attorneys’ fees and expenses), except for Claims and/or losses directly caused
by such Indemnified Person’s gross negligence or willful misconduct.  Borrower
hereby further indemnifies, defends and holds each Indemnified Person harmless
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, claims, costs, expenses and disbursements
of any kind or nature whatsoever (including the fees and disbursements of
counsel for such Indemnified Person) in connection with any investigative,
response, remedial, administrative or judicial matter or proceeding, whether or
not such Indemnified Person shall be designated a party thereto and including
any such proceeding initiated by or on behalf of Borrower, and the reasonable
expenses of investigation by engineers, environmental consultants and similar
technical personnel and any commission, fee or compensation claimed by any
broker (other than any broker retained by Collateral Agent or Lenders) asserting
any right to payment for the transactions contemplated hereby which may be
imposed on, incurred by or asserted against such Indemnified Person as a result
of or in connection with the transactions contemplated hereby and the use or
intended use of the proceeds of the loan proceeds except for

 

21

--------------------------------------------------------------------------------


 

liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
claims, costs, expenses and disbursements directly caused by such Indemnified
Person’s gross negligence or willful misconduct.

 

12.3        Time of Essence.  Time is of the essence for the performance of all
Obligations in this Agreement.

 

12.4        Severability of Provisions.  Each provision of this Agreement is
severable from every other provision in determining the enforceability of any
provision.

 

12.5        Correction of Loan Documents.  Collateral Agent and the Lenders may
correct patent errors and fill in any blanks in this Agreement and the other
Loan Documents consistent with the agreement of the parties so long as
Collateral Agent provides Borrower with written notice of such correction and
allows Borrower at least ten (10) days to object to such correction.  In the
event of such objection, such correction shall not be made except by an
amendment signed by both Collateral Agent and Borrower.

 

12.6        Amendments in Writing; Integration.  (a) No amendment, modification,
termination or waiver of any provision of this Agreement or any other Loan
Document, no approval or consent thereunder, or any consent to any departure by
Borrower or any of its Subsidiaries therefrom, shall in any event be effective
unless the same shall be in writing and signed by Borrower, Collateral Agent and
the Required Lenders provided that:

 

(i)            no such amendment, waiver or other modification that would have
the effect of increasing or reducing a Lender’s Term Loan Commitment or
Commitment Percentage shall be effective as to such Lender without such Lender’s
written consent;

 

(ii)           no such amendment, waiver or modification that would affect the
rights and duties of Collateral Agent shall be effective without Collateral
Agent’s written consent or signature;

 

(iii)          no such amendment, waiver or other modification shall, unless
signed by all the Lenders directly affected thereby, (A) reduce the principal
of, rate of interest on or any fees with respect to any Term Loan or forgive any
principal, interest (other than default interest) or fees (other than late
charges) with respect to any Term Loan (B) postpone the date fixed for, or
waive, any payment of principal of any Term Loan or of interest on any Term Loan
(other than default interest) or any fees provided for hereunder (other than
late charges or for any termination of any commitment); (C) change the
definition of the term “Required Lenders” or the percentage of Lenders which
shall be required for the Lenders to take any action hereunder; (D) release all
or substantially all of any material portion of the Collateral, authorize
Borrower to sell or otherwise dispose of all or substantially all or any
material portion of the Collateral or release any Guarantor of all or any
portion of the Obligations or its guaranty obligations with respect thereto,
except, in each case with respect to this clause (D), as otherwise may be
expressly permitted under this Agreement or the other Loan Documents (including
in connection with any disposition permitted hereunder); (E) amend, waive or
otherwise modify this Section 12.6 or the definitions of the terms used in this
Section 12.6 insofar as the definitions affect the substance of this
Section 12.6; (F) consent to the assignment, delegation or other transfer by
Borrower of any of its rights and obligations under any Loan Document or release
Borrower of its payment obligations under any Loan Document, except, in each
case with respect to this clause (F), pursuant to a merger or consolidation
permitted pursuant to this Agreement; (G) amend any of the provisions of
Section 9.4 or amend any of the definitions Pro Rata Share, Term Loan
Commitment, Commitment Percentage or that provide for the Lenders to receive
their Pro Rata Shares of any fees, payments, setoffs or proceeds of Collateral
hereunder; (H) subordinate the Liens granted in favor of Collateral Agent
securing the Obligations; or (I) amend any of the provisions of Section 12.10. 
It is hereby understood and agreed that all Lenders shall be deemed directly
affected by an amendment, waiver or other modification of the type described in
the preceding clauses (C), (D), (E), (F), (G) and (H) of the preceding sentence;

 

(iv)          the provisions of the foregoing clauses (i), (ii) and (iii) are
subject to the provisions of any interlender or agency agreement among the
Lenders and Collateral Agent pursuant to which any Lender may agree to give its
consent in connection with any amendment, waiver or modification of the Loan
Documents only in the event of the unanimous agreement of all Lenders.

 

22

--------------------------------------------------------------------------------


 

(b)           Other than as expressly provided for in Section 12.6(a)(i)-(iii),
Collateral Agent may, if requested by the Required Lenders, from time to
time designate covenants in this Agreement less restrictive by notification to a
representative of Borrower.

 

(c)           This Agreement and the Loan Documents represent the entire
agreement about this subject matter and supersede prior negotiations or
agreements.  All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Agreement
and the Loan Documents merge into this Agreement and the Loan Documents.

 

12.7        Counterparts.  This Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, is an original, and all taken together, constitute
one Agreement.

 

12.8        Survival.  All covenants, representations and warranties made in
this Agreement continue in full force and effect until this Agreement has
terminated pursuant to its terms and all Obligations (other than inchoate
indemnity obligations and any other obligations which, by their terms, are to
survive the termination of this Agreement) have been satisfied.  Without
limiting the foregoing, except as otherwise provided in Section 4.1, the grant
of security interest by Borrower in Section 4.1 shall survive until the
termination of all Bank Services Agreements.  The obligation of Borrower in
Section 12.2 to indemnify each Lender and Collateral Agent, as well as the
confidentiality provisions in Section 12.9 below, shall survive until the
statute of limitations with respect to such claim or cause of action shall have
run.

 

12.9        Confidentiality.  In handling any confidential information of
Borrower, the Lenders and Collateral Agent shall exercise the same degree of
care that it exercises for their own proprietary information, but disclosure of
information may be made: (a) subject to the terms and conditions of this
Agreement, to the Lenders’ and Collateral Agent’s Subsidiaries or Affiliates, or
in connection with a Lender’s own financing or securitization transactions and
upon the occurrence of a default, event of default or similar occurrence with
respect to such financing or securitization transaction; (b) to prospective
transferees (other than those identified in (a) above) or purchasers of any
interest in the Credit Extensions (provided, however, the Lenders and Collateral
Agent shall, except upon the occurrence and during the continuance of an Event
of Default, obtain such prospective transferee’s or purchaser’s agreement to the
terms of this provision or to similar confidentiality terms); (c) as required by
law, regulation, subpoena, or other order; (d) to Lenders’ or Collateral Agent’s
regulators or as otherwise required in connection with an examination or audit;
(e) as Collateral Agent reasonably considers appropriate in exercising remedies
under the Loan Documents; and (f) to third party service providers of the
Lenders and/or Collateral Agent so long as such service providers have executed
a confidentiality agreement with the Lenders and Collateral Agent with terms no
less restrictive than those contained herein. Confidential information does not
include information that either: (i) is in the public domain or in the Lenders’
and/or Collateral Agent’s possession when disclosed to the Lenders and/or
Collateral Agent, or becomes part of the public domain after disclosure to the
Lenders and/or Collateral Agent; or (ii) is disclosed to the Lenders and/or
Collateral Agent by a third party, if the Lenders and/or Collateral Agent does
not know that the third party is prohibited from disclosing the information. 
Collateral Agent and the Lenders may use confidential information for any
purpose, including, without limitation, for the development of client databases,
reporting purposes, and market analysis, so long as Collateral Agent or the
Lenders do not disclose Borrower’s identity or the identity of any person
associated with Borrower unless otherwise expressly permitted by this
Agreement.  The provisions of the immediately preceding sentence shall survive
the termination of this Agreement.  The agreements provided under this
Section 12.9 supersede all prior agreements, understanding, representations,
warranties, and negotiations between the parties about the subject matter of
this Section 12.9.

 

12.10      Right of Set Off.  Borrower hereby grants to Collateral Agent and to
each Lender, a lien, security interest and right of set off as security for all
Obligations to Collateral Agent and each Lender hereunder, whether now existing
or hereafter arising upon and against all deposits, credits, collateral and
property, now or hereafter in the possession, custody, safekeeping or control of
Collateral Agent or the Lenders or any entity under the control of Collateral
Agent or the Lenders (including a Collateral Agent affiliate) or in transit to
any of them.  At any time after the occurrence and during the continuance of an
Event of Default, without demand or notice, Collateral Agent or the Lenders may
set off the same or any part thereof and apply the same to any liability or
obligation of Borrower even though unmatured and regardless of the adequacy of
any other collateral securing the Obligations.  ANY AND ALL

 

23

--------------------------------------------------------------------------------


 

RIGHTS TO REQUIRE COLLATERAL AGENT TO EXERCISE ITS RIGHTS OR REMEDIES WITH
RESPECT TO ANY OTHER COLLATERAL WHICH SECURES THE OBLIGATIONS, PRIOR TO
EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER
PROPERTY OF BORROWER ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.

 

12.11      Silicon Valley Bank as Agent.  Collateral Agent hereby appoints
Silicon Valley Bank (“SVB”) as its agent (and SVB hereby accepts such
appointment) for the purpose of perfecting Collateral Agent’s Liens in assets
which, in accordance with Article 8 or Article 9, as applicable, of the Code can
be perfected by possession or control, including without limitation, all deposit
accounts maintained at SVB.

 

12.12      Cooperation of Borrower.  If necessary, Borrower agrees to
(i) execute any documents (including new Secured Promissory Notes) reasonably
required to effectuate and acknowledge each assignment of a Term Loan Commitment
or Loan to an assignee in accordance with Section 12.1, (ii) make Borrower’s
management available to meet with Collateral Agent and prospective participants
and assignees of Term Loan Commitments or Credit Extensions (which meetings
shall be conducted no more often than twice every twelve months unless an Event
of Default has occurred and is continuing), and (iii) assist Collateral Agent or
the Lenders in the preparation of information relating to the financial affairs
of Borrower as any prospective participant or assignee of a Term Loan Commitment
or Term Loan reasonably may request. Subject to the provisions of Section 12.9,
Borrower authorizes each Lender to disclose to any prospective participant or
assignee of a Term Loan Commitment, any and all information in such Lender’s
possession concerning Borrower and its financial affairs which has been
delivered to such Lender by or on behalf of Borrower pursuant to this Agreement,
or which has been delivered to such Lender by or on behalf of Borrower in
connection with such Lender’s credit evaluation of Borrower prior to entering
into this Agreement.

 

13.          DEFINITIONS

 

13.1        Definitions.  As used in this Agreement, the following terms have
the following meanings:

 

“Account” is any “account” as defined in the Code with such additions to such
term as may hereafter be made, and includes, without limitation, all accounts
receivable and other sums owing to Borrower.

 

“Account Debtor” is any “account debtor” as defined in the Code with such
additions to such term as may hereafter be made.

 

“Affiliate” of any Person is a Person that owns or controls directly or
indirectly the Person, any Person that controls or is controlled by or is under
common control with the Person, and each of that Person’s senior executive
officers, directors, partners and, for any Person that is a limited liability
company, that Person’s managers and members.

 

“Affymax UK” is Affymax Pharma Limited, an entity organized under the laws of
England and Wales, and a wholly-owned Subsidiary of Borrower.

 

“Agreement” is defined in the preamble hereof.

 

“Amortization Date” is, (i) with respect to the Term A Loan, February 1, 2013,
and (ii) with respect to the Term B Loan, the thirteenth (13th) Payment Date
following the Funding Date of Term B Loan.

 

“Annual Projections” is defined in Section 6.2(a).

 

“Anti-Terrorism Laws” are any laws relating to terrorism or money laundering,
including Executive Order No. 13224 (effective September 24, 2001), the USA
PATRIOT Act, the laws comprising or implementing the Bank Secrecy Act, and the
laws administered by OFAC.

 

“Approved Fund” is any (i) investment company, fund, trust, securitization
vehicle or conduit that is (or will be) engaged in making, purchasing, holding
or otherwise investing in commercial loans and similar extensions

 

24

--------------------------------------------------------------------------------


 

of credit in the ordinary course of its business or (ii) any Person (other than
a natural person) which temporarily warehouses loans for any Lender or any
entity described in the preceding clause (i) and that, with respect to each of
the preceding clauses (i) and (ii), is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) a Person (other than a natural person) or an
Affiliate of a Person (other than a natural person) that administers or manages
a Lender.

 

“Approved Lender” is defined in Section 12.1.

 

“Bank Services” are any products, credit services, and/or financial
accommodations previously, now, or hereafter provided to Borrower or any of its
Subsidiaries by Bank or any Bank Affiliate, including, without limitation, any
letters of credit, cash management services (including, without limitation,
merchant services, direct deposit of payroll, business credit cards, and check
cashing services), interest rate swap arrangements, and foreign exchange
services as any such products or services may be identified in Bank’s various
agreements related thereto (each, a “Bank Services Agreement”).

 

“Bank” is defined in the preamble hereof.

 

“Basic Rate” is, with respect to a Term Loan, the per annum rate of interest
(based on a year of three hundred sixty (360) days) equal to the greater of
(i) eighty and ninety-five hundredths percent (8.95%) and (ii) the sum of
(a) U.S. Treasury note yield to maturity for a term equal to the Treasury Note
Maturity as reported in the Federal Reserve Statistical Release H.15-Selected
Interest Rates under the heading “U.S. Government Securities/Treasury Constant
Maturities” three (3) Business Days prior to the Funding Date of such Term Loan
(which shall not, in any case, be less than thirty-eight basis points (.38%)),
plus (b) eight and fifty-seven hundredths percent (8.57%). (In the event Release
H.15 is no longer published, Lenders shall select a comparable publication to
determine the U.S. Treasury note yield to maturity.)

 

“Blocked Person” is any Person:  (a) listed in the annex to, or is otherwise
subject to the provisions of, Executive Order No. 13224, (b) a Person owned or
controlled by, or acting for or on behalf of, any Person that is listed in the
annex to, or is otherwise subject to the provisions of, Executive Order
No. 13224, (c) a Person with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law, (d) a Person
that commits, threatens or conspires to commit or supports “terrorism” as
defined in Executive Order No. 13224, or (e) a Person that is named a “specially
designated national” or “blocked person” on the most current list published by
OFAC or other similar list.

 

“Borrower” is defined in the preamble hereof.

 

“Borrower’s Books” are Borrower’s or any of its Subsidiaries’ books and records
including ledgers, federal, and state tax returns, records regarding Borrower’s
or its Subsidiaries’ assets or liabilities, the Collateral, business operations
or financial condition, and all computer programs or storage or any equipment
containing such information.

 

“Business Day” is any day that is not a Saturday, Sunday or a day on which
Collateral Agent is closed.

 

“Cash Equivalents” are (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency or any State
thereof having maturities of not more than one (1) year from the date of
acquisition; (b) commercial paper maturing no more than one (1) year after its
creation and having the highest rating from either Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc. (c) certificates of deposit maturing no
more than one (1) year after issue provided that the account in which any such
certificate of deposit is maintained is subject to a Control Agreement in favor
of Collateral Agent, and (d) Bank’s money market accounts.  For the avoidance of
doubt, the direct purchase by Borrower or any of its Subsidiaries of any Auction
Rate Securities, or purchasing participations in, or entering into any type of
swap or other derivative transaction, or otherwise holding or engaging in any
ownership interest in any type of Auction Rate Security by Borrower or any of
its Subsidiaries shall be conclusively determined by the Lenders as an
ineligible Cash Equivalent, and any such transaction shall expressly violate
each other provision of this Agreement governing Permitted Investments. 
Notwithstanding the foregoing, Cash Equivalents does not include and Borrower,
and each of its Subsidiaries, are prohibited from

 

25

--------------------------------------------------------------------------------


 

purchasing, purchasing participations in, entering into any type of swap or
other equivalent derivative transaction, or otherwise holding or engaging in any
ownership interest in any type of debt instrument, including, without
limitation, any corporate or municipal bonds with a long-term nominal maturity
for which the interest rate is reset through a dutch auction and more commonly
referred to as an auction rate security.

 

“Claims” are defined in Section 12.2.

 

“Code” is the Uniform Commercial Code, as the same may, from time to time, be
enacted and in effect in the State of California; provided, that, to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article or Division 9 shall govern;
provided further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection, or priority of, or remedies with
respect to, Collateral Agent’s Lien on any Collateral is governed by the Uniform
Commercial Code in effect in a jurisdiction other than the State of California,
the term “Code” shall mean the Uniform Commercial Code as enacted and in effect
in such other jurisdiction solely for purposes of the provisions thereof
relating to such attachment, perfection, priority, or remedies and for purposes
of definitions relating to such provisions.

 

“Collateral” is any and all properties, rights and assets of Borrower described
on Exhibit A.

 

“Collateral Account” is any Deposit Account, Securities Account, or Commodity
Account.

 

“Collateral Agent” is, Oxford, not in its individual capacity, but solely in its
capacity as agent on behalf of and for the benefit of the Lenders.

 

“Commitment Percentage” is set forth in Schedule 1.1, as amended from time to
time.

 

“Commodity Account” is any “commodity account” as defined in the Code with such
additions to such term as may hereafter be made.

 

“Communication” is defined in Section 10.

 

“Compliance Certificate” is that certain certificate in the form attached hereto
as Exhibit C.

 

“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation directly
or indirectly guaranteed, endorsed, co-made, discounted or sold with recourse by
that Person, or for which that Person is directly or indirectly liable; (b) any
obligations for undrawn letters of credit for the account of that Person; and
(c) all obligations from any interest rate, currency or commodity swap
agreement, interest rate cap or collar agreement, or other agreement or
arrangement designated to protect a Person against fluctuation in interest
rates, currency exchange rates or commodity prices; but “Contingent Obligation”
does not include endorsements in the ordinary course of business.  The amount of
a Contingent Obligation is the stated or determined amount of the primary
obligation for which the Contingent Obligation is made or, if not determinable,
the maximum reasonably anticipated liability for it determined by the Person in
good faith; but the amount may not exceed the maximum of the obligations under
any guarantee or other support arrangement.

 

“Control Agreement” is any control agreement entered into among the depository
institution at which Borrower or any of its Subsidiaries maintains a Deposit
Account or the securities intermediary or commodity intermediary at which
Borrower or any of its Subsidiaries maintains a Securities Account or a
Commodity Account, Borrower and such Subsidiary, and Collateral Agent pursuant
to which Collateral Agent obtains control (within the meaning of the Code) for
the benefit of the Lenders over such Deposit Account, Securities Account, or
Commodity Account.

 

“Copyrights” are any and all copyright rights, copyright applications, copyright
registrations and like protections in each work or authorship and derivative
work thereof, whether published or unpublished and whether or not the same also
constitutes a trade secret.

 

26

--------------------------------------------------------------------------------


 

“Credit Extension” is any Term Loan or any other extension of credit by
Collateral Agent or Lenders for Borrower’s benefit.

 

“Default Rate” is defined in Section 2.3(b).

 

“Deposit Account” is any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made.

 

“Designated Deposit Account” is Borrower’s deposit account, account number
3300866524, maintained with Bank.

 

“Disbursement Letter” is that certain form attached hereto as Exhibit B-1.

 

“Dollar Equivalent” is, at any time, (a) with respect to any amount denominated
in Dollars, such amount, and (b) with respect to any amount denominated in a
Foreign Currency, the equivalent amount therefor in Dollars as determined by
Bank at such time on the basis of the then-prevailing rate of exchange in San
Francisco, California, for sales of the Foreign Currency for transfer to the
country issuing such Foreign Currency.

 

“Dollars,” “dollars” and “$” each mean lawful money of the United States.

 

“Effective Date” is defined in the preamble of this Agreement.

 

“Eligible Assignee” is (i) a Lender, (ii) an Affiliate of a Lender, (iii) an
Approved Fund and (iv) any commercial bank, savings and loan association or
savings bank or any other entity which is an “accredited investor” (as defined
in Regulation D under the Securities Act of 1933, as amended) and which extends
credit or buys loans as one of its businesses, including insurance companies,
mutual funds, lease financing companies and commercial finance companies, in
each case, which either (A) has a rating of BBB or higher from Standard & Poor’s
Rating Group and a rating of Baa2 or higher from Moody’s Investors Service, Inc.
at the date that it becomes a Lender or (B) has total assets in excess of Five
Billion Dollars ($5,000,000,000.00), and in each case of clauses (i) through
(iv), which, through its applicable lending office, is capable of lending to
Borrower without the imposition of any withholding or similar taxes; provided
that notwithstanding the foregoing, “Eligible Assignee” shall not include,
unless an Event of Default has occurred and is continuing, (i) Borrower or any
of Borrower’s Affiliates or Subsidiaries or (ii) a direct competitor of Borrower
or a vulture hedge fund, each as determined by Collateral Agent. 
Notwithstanding the foregoing, (x) in connection with assignments by a Lender
due to a forced divestiture at the request of any regulatory agency, the
restrictions set forth herein shall not apply and Eligible Assignee shall mean
any Person or party and (y) in connection with a Lender’s own financing or
securitization transactions, the restrictions set forth herein shall not apply
and Eligible Assignee shall mean any Person or party providing such financing or
formed to undertake such securitization transaction and any transferee of such
Person or party upon the occurrence of a default, event of default or similar
occurrence with respect to such financing or securitization transaction;
provided that no such sale, transfer, pledge or assignment under this clause
(y) shall release such Lender from any of its obligations hereunder or
substitute any such Person or party for such Lender as a party hereto until
Collateral Agent shall have received and accepted an effective assignment
agreement from such Person or party in form satisfactory to Collateral Agent
executed, delivered and fully completed by the applicable parties thereto, and
shall have received such other information regarding such Eligible Assignee as
Collateral Agent reasonably shall require.

 

“Equipment” is all “equipment” as defined in the Code with such additions to
such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
and any interest in any of the foregoing.

 

“ERISA” is the Employee Retirement Income Security Act of 1974, as amended, and
its regulations.

 

“Event of Default” is defined in Section 8.

 

“Foreign Subsidiary” is defined in Section 6.12.

 

27

--------------------------------------------------------------------------------


 

“Final Payment” is a payment (in addition to and not a substitution for the
regular monthly payments of principal plus accrued interest) due on the earliest
to occur of (a) the Maturity Date, or (b) the acceleration of any Term Loan, or
(c) the prepayment of a Term Loan pursuant to Section 2.2(c) or (d), equal to
the original principal amount of such Term Loan multiplied by the Final Payment
Percentage, payable to Lenders in accordance with their respective Pro Rata
Shares.

 

“Final Payment Percentage” is five percent (5.00%).

 

“First Drawdown Date” is the date on or after the Effective Date, but no later
than five (5) Business Days after the Effective Date, provided Borrower has
provided to the Lenders evidence of FDA approval of Peginesatide, in form and
content acceptable to the Lenders.

 

“Foreign Currency” means lawful money of a country other than the United States.

 

“Funding Date” is any date on which a Credit Extension is made to or on account
of Borrower which shall be a Business Day.

 

“FX Contract” is any foreign exchange contract by and between Borrower and Bank
under which Borrower commits to purchase from or sell to Bank a specific amount
of Foreign Currency on a specified date.

 

“GAAP” is generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other Person as
may be approved by a significant segment of the accounting profession in the
United States, which are applicable to the circumstances as of the date of
determination.

 

“General Intangibles” are all “general intangibles” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made, and includes without limitation, all copyright rights, copyright
applications, copyright registrations and like protections in each work of
authorship and derivative work, whether published or unpublished, any patents,
trademarks, service marks and, to the extent permitted under applicable law, any
applications therefor, whether registered or not, any trade secret rights,
including any rights to unpatented inventions, payment intangibles, royalties,
contract rights, goodwill, franchise agreements, purchase orders, customer
lists, route lists, telephone numbers, domain names, claims, income and other
tax refunds, security and other deposits, options to purchase or sell real or
personal property, rights in all litigation presently or hereafter pending
(whether in contract, tort or otherwise), insurance policies (including without
limitation key man, property damage, and business interruption insurance),
payments of insurance and rights to payment of any kind.

 

“Governmental Approval” is any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.

 

“Governmental Authority” is any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.

 

“Guarantor” is any Person providing a Guaranty in favor of Collateral Agent.

 

“Guaranty” is any guarantee of all or any part of the Obligations, as the same
may from time to time be amended, restated, modified or otherwise supplemented.

 

“Indebtedness” is (a) indebtedness for borrowed money or the deferred price of
property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations, and
(d) Contingent Obligations.

 

28

--------------------------------------------------------------------------------


 

“Indemnified Person” is defined in Section 12.2.

 

“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

 

“Insolvent” means not Solvent.

 

“Intellectual Property” means all of Borrower’s or any Subsidiary’s right, title
and interest in and to the following:

 

(a)           its Copyrights, Trademarks and Patents;

 

(b)           any and all trade secrets and trade secret rights, including,
without limitation, any rights to unpatented inventions, know-how, operating
manuals;

 

(c)           any and all source code;

 

(d)           any and all design rights which may be available to Borrower;

 

(e)           any and all claims for damages by way of past, present and future
infringement of any of the foregoing, with the right, but not the obligation, to
sue for and collect such damages for said use or infringement of the
Intellectual Property rights identified above; and

 

(f)            all amendments, renewals and extensions of any of the Copyrights,
Trademarks or Patents.

 

“Inventory” is all “inventory” as defined in the Code in effect on the date
hereof with such additions to such term as may hereafter be made, and includes
without limitation all merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products, including without
limitation such inventory as is temporarily out of any Person’s custody or
possession or in transit and including any returned goods and any documents of
title representing any of the above.

 

“Investment” is any beneficial ownership interest in any Person (including
stock, partnership interest or other securities), and any loan, advance, payment
or capital contribution to any Person.

 

“Key Person” is each of Borrower’s (i) Chief Executive Officer, who is John A.
Orwin as of the Effective Date, and (ii) Chief Financial Officer, who is Herb
Cross as of the Effective Date.

 

“Lender” is any one of the Lenders.

 

“Lenders” are the Persons identified on Schedule 1.1 hereto and each assignee
that becomes a party to this Agreement pursuant to Section 12.1.

 

“Lenders’ Expenses” are all audit fees and expenses, costs, and expenses
(including reasonable attorneys’ fees and expenses, as well as appraisal fees,
fees incurred on account of lien searches, inspection fees, and filing fees) for
preparing, amending, negotiating, administering, defending and enforcing the
Loan Documents (including, without limitation, those incurred in connection with
appeals or Insolvency Proceedings) or otherwise incurred by Collateral Agent
and/or the Lenders in connection with the Loan Documents.

 

“Letter of Credit” is a standby or commercial letter of credit issued by Bank
upon request of Borrower based upon an application, guarantee, indemnity, or
similar agreement.

 

“Lien” is a claim, mortgage, deed of trust, levy, charge, pledge, security
interest, or other encumbrance of any kind, whether voluntarily incurred or
arising by operation of law or otherwise against any property.

 

29

--------------------------------------------------------------------------------


 

“Loan Documents” are, collectively, this Agreement, the Warrants, the Perfection
Certificates, each Compliance Certificate, each Disbursement Letter, each Loan
Payment/Advance Request Form and any Bank Services Agreement, the Post Closing
Letter, each Guaranty, any subordination agreements, any note, or notes or
guaranties executed by Borrower or any other Person, and any other present or
future agreement entered into by Borrower, any Guarantor or any other Person for
the benefit of the Lenders and Collateral Agent in connection with this
Agreement, all as amended, restated, or otherwise modified.

 

“Loan Payment/Advance Request Form” is that certain form attached hereto as
Exhibit B-2.

 

“Material Adverse Change” is (a) a material impairment in the perfection or
priority of Collateral Agent’s Lien in the Collateral or in the value of such
Collateral; (b) a material adverse change in the business, operations or
condition (financial or otherwise) of Borrower or any Subsidiary; or (c) a
material impairment of the prospect of repayment of any portion of the
Obligations.

 

“Maturity Date” is, for each Term Loan, the date which is twenty-nine (29)
months after the Amortization Date with respect to such Term Loan.

 

“Obligations” are all of Borrower’s obligations to pay when due any debts,
principal, interest, Lenders’ Expenses, the Prepayment Fee, the Final Payment,
and other amounts Borrower owes the Lenders now or later, in connection with,
related to, following, or arising from, out of or under, this Agreement or, the
other Loan Documents (other than the Warrants), or otherwise, including, without
limitation, all obligations relating to letters of credit (including
reimbursement obligations for drawn and undrawn letters of credit), cash
management services, and foreign exchange contracts, if any, and including
interest accruing after Insolvency Proceedings begin (whether or not allowed)
and debts, liabilities, or obligations of Borrower assigned to the Lenders
and/or Collateral Agent, and the performance of Borrower’s duties under the Loan
Documents (other than the Warrants).

 

“OFAC” is the U.S. Department of Treasury Office of Foreign Assets Control.

 

“OFAC Lists” are, collectively, the Specially Designated Nationals and Blocked
Persons List maintained by OFAC pursuant to Executive Order No. 13224, 66 Fed.
Reg. 49079 (Sept. 25, 2001) and/or any other list of terrorists or other
restricted Persons maintained pursuant to any of the rules and regulations of
OFAC or pursuant to any other applicable Executive Orders.

 

“Operating Documents” are, for any Person, such Person’s formation documents, as
certified by the Secretary of State (or equivalent agency) of such Person’s
jurisdiction of organization on a date that is no earlier than thirty (30) days
prior to the Effective Date, and, (a) if such Person is a corporation, its
bylaws in current form, (b) if such Person is a limited liability company, its
limited liability company agreement (or similar agreement), and (c) if such
Person is a partnership, its partnership agreement (or similar agreement), each
of the foregoing with all current amendments or modifications thereto.

 

“Patents” means all patents, patent applications and like protections including
without limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same.

 

“Payment Date” is the first (1st) calendar day of each calendar month,
commencing on May 1, 2012.

 

“Peginesatide” (formerly known as Hematide™) is an investigational
erythropoiesis-stimulating agent that, as of the Effective Date, is being tested
in clinical trials for the treatment of anemia associated with chronic kidney
disease.

 

“Perfection Certificate” and “Perfection Certificates” is defined in
Section 5.1.

 

“Permitted Indebtedness” is:

 

(a)           Borrower’s Indebtedness to the Lenders and Collateral Agent under
this Agreement and the other Loan Documents;

 

30

--------------------------------------------------------------------------------


 

(b)           Indebtedness existing on the Effective Date and disclosed on the
Perfection Certificate(s);

 

(c)           Subordinated Debt;

 

(d)           unsecured Indebtedness to trade creditors incurred in the ordinary
course of business;

 

(e)           Indebtedness consisting of capitalized lease obligations and
purchase money Indebtedness, in each case incurred by Borrower or any of its
Subsidiaries to finance the acquisition, repair, improvement or construction of
fixed or capital assets of such person, provided that (i) the aggregate
outstanding principal amount of all such Indebtedness does not exceed One
Hundred Thousand Dollars ($100,000.00) at any time and (ii) the principal amount
of such Indebtedness does not exceed the lower of the cost or fair market value
of the property so acquired or built or of such repairs or improvements financed
with such Indebtedness (each measured at the time of such acquisition, repair,
improvement or construction is made);

 

(f)            Indebtedness incurred as a result of endorsing negotiable
instruments received in the ordinary course of Borrower’s business; and

 

(g)           extensions, refinancings, modifications, amendments and
restatements of any items of Permitted Indebtedness (a) through (e) above,
provided that the principal amount thereof is not increased or the terms thereof
are not modified to impose materially more burdensome terms upon Borrower, or
its Subsidiary, as the case may be.

 

“Permitted Investments” are:

 

(a)           Investments disclosed on the Perfection Certificate(s) and
existing on the Effective Date;

 

(b)           (i) Investments consisting of Cash Equivalents, and (ii) any
Investments permitted by Borrower’s investment policy, as amended from time to
time, provided that such investment policy (and any such amendment thereto) has
been approved in writing by Collateral Agent in its reasonable discretion;

 

(c)           Investments consisting of the endorsement of negotiable
instruments for deposit or collection or similar transactions in the ordinary
course of Borrower;

 

(d)           Investments consisting of deposit accounts in which Collateral
Agent has a perfected security interest;

 

(e)           Investments accepted in connection with Transfers permitted by
Section 7.1;

 

(f)            Investments (i) of Subsidiaries in or to Borrower, and (ii) of
Borrower in or to Affymax UK in an amount not to exceed Twenty Five Thousand
Dollars ($25,000) in any fiscal year;

 

(g)           Investments consisting of (i) travel advances and employee
relocation loans and other employee loans and advances in the ordinary course of
business, and (ii) loans to employees, officers or directors relating to the
purchase of equity securities of Borrower or its Subsidiaries pursuant to
employee stock purchase plans or agreements approved by Borrower’s Board of
Directors;

 

(h)           Investments (including debt obligations) received in connection
with the bankruptcy or reorganization of customers or suppliers and in
settlement of delinquent obligations of, and other disputes with, customers or
suppliers arising in the ordinary course of business; and

 

(i)            Investments consisting of notes receivable of, or prepaid
royalties and other credit extensions, to customers and suppliers who are not
Affiliates, in the ordinary course of business; provided that this paragraph
(i) shall not apply to Investments of Borrower in any Subsidiary.

 

31

--------------------------------------------------------------------------------


 

“Permitted Licenses” are (A) licenses of over-the-counter software that is
commercially available to the public, and (B) non-exclusive and exclusive
licenses for the use of the Intellectual Property of Borrower or any of its
Subsidiaries entered into in the ordinary course of business, provided, that,
with respect to each such license described in clause (B), (i) no Event of
Default has occurred or is continuing at the time of such license; (ii) the
license constitutes an arms-length transaction, the terms of which, on their
face, do not provide for a sale or assignment of any Intellectual Property and
do not restrict the ability of Borrower or any of its Subsidiaries, as
applicable, to pledge, grant a security interest in or lien on, or assign or
otherwise Transfer any Intellectual Property; (iii) in the case of any exclusive
license, (x) Borrower delivers copies of the final executed licensing documents
in connection with the exclusive license promptly upon consummation thereof,
(y) any such license is made in connection with a bona fide corporate
collaboration or partnership, and is approved by Borrower’s (or the applicable
Subsidiary’s) board of directors, and (z) any such license could not result in a
legal transfer of title of the licensed property but may be exclusive in
respects other than territory and may be exclusive as to territory only as to
discrete geographical areas outside of the United States; and (iv) all upfront
payments, royalties, milestone payments or other proceeds arising from the
licensing agreement that are payable to Borrower or any of its Subsidiaries are
paid to a Deposit Account that is governed by a Control Agreement.

 

“Permitted Liens” are:

 

(a)           Liens existing on the Effective Date and disclosed on the
Perfection Certificates or arising under this Agreement and the other Loan
Documents;

 

(b)           Liens for taxes, fees, assessments or other government charges or
levies, either (i) not due and payable or (ii) being contested in good faith and
for which Borrower maintains adequate reserves on its Books, provided that no
notice of any such Lien has been filed or recorded under the Internal Revenue
Code of 1986, as amended, and the Treasury Regulations adopted thereunder;

 

(c)           liens securing Indebtedness permitted under clause (e) of the
definition of “Permitted Indebtedness,” provided that (i) such liens exist prior
to the acquisition of, or attach substantially simultaneous with, or within
twenty (20) days after the, acquisition, lease, repair, improvement or
construction of, such property financed or leased by such Indebtedness and
(ii) such liens do not extend to any property of Borrower other than the
property (and proceeds thereof) acquired, leased or built, or the improvements
or repairs, financed by such Indebtedness;

 

(d)           Liens of carriers, warehousemen, suppliers, or other Persons that
are possessory in nature arising in the ordinary course of business so long as
such Liens attach only to Inventory, securing liabilities in the aggregate
amount not to exceed Twenty Five Thousand Dollars ($25,000.00), and which are
not delinquent or remain payable without penalty or which are being contested in
good faith and by appropriate proceedings which proceedings have the effect of
preventing the forfeiture or sale of the property subject thereto;

 

(e)           Liens to secure payment of workers’ compensation, employment
insurance, old-age pensions, social security and other like obligations incurred
in the ordinary course of business (other than Liens imposed by ERISA);

 

(f)            Liens incurred in the extension, renewal or refinancing of the
indebtedness secured by Liens described in (a) through (c), but any extension,
renewal or replacement Lien must be limited to the property encumbered by the
existing Lien and the principal amount of the indebtedness may not increase;

 

(g)           leases or subleases of real property granted in the ordinary
course of Borrower’s business (or, if referring to another Person, in the
ordinary course of such Person’s business), and leases, subleases, non-exclusive
licenses or sublicenses of personal property (other than Intellectual Property)
granted in the ordinary course of Borrower’s business (or, if referring to
another Person, in the ordinary course of such Person’s business), if the
leases, subleases, licenses and sublicenses do not prohibit granting Collateral
Agent or any Lender a security interest therein;

 

32

--------------------------------------------------------------------------------


 

(h)           banker’s liens, rights of setoff and Liens in favor of financial
institutions incurred made in the ordinary course of business arising in
connection with Borrower’s deposit accounts or securities accounts held at such
institutions solely to secure payment of fees and similar costs and expenses and
provided such accounts are maintained in compliance with Section 6.6(b) hereof;

 

(i)            Liens of materialmen, mechanics, artisans or other similar Liens
arising in the ordinary course of Borrower’s business or by operation of law,
which are not past due or which are being contested in good faith by appropriate
proceedings and for with reserves satisfactory to Collateral Agent have been
established

 

(j)            Liens arising from judgments, decrees or attachments in
circumstances not constituting an Event of Default under Section 8.4 or 8.7; and

 

(k)           Liens consisting of Permitted Licenses.

 

“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.

 

“Post Closing Letter” is that certain Post Closing Letter dated as of the
Effective Date by and among Collateral Agent, the Lenders and Borrower.

 

“Prepayment Fee” is, with respect to any Term Loan subject to prepayment prior
to the Maturity Date, whether by mandatory or voluntary prepayment, acceleration
or otherwise, an additional fee payable to the Lenders in amount equal to:

 

(i)            for a prepayment made on or after the Funding Date of such Term
Loan through and including the first anniversary of the Funding Date of such
Term Loan, five percent (5.00%) of the principal amount of such Term Loan
prepaid;

 

(ii)           for a prepayment made after the date which is after the first
anniversary of the Funding Date of such Term Loan through and including the
second anniversary of the Funding Date of such Term Loan, four percent (4.00%)
of the principal amount of the Term Loans prepaid; and

 

(iii)          for a prepayment made after the date which is after the second
anniversary of the Funding Date of such Term Loan and prior to the Maturity
Date, two percent (2.00%) of the principal amount of the Term Loans prepaid.

 

“Pro Rata Share” is, as of any date of determination, with respect to each
Lender, a percentage (expressed as a decimal, rounded to the ninth decimal
place) determined by dividing the outstanding principal amount of Term Loans
held by such Lender by the aggregate outstanding principal amount of all Term
Loans.

 

“Registered Organization” is any “registered organization” as defined in the
Code with such additions to such term as may hereafter be made

 

“Required Lenders” means (i) for so long as all of the Persons that are Lenders
on the Effective Date (each an “Original Lender”) have not assigned or
transferred any of their interests in their respective Term Loans, Lenders
holding one hundred percent (100%) of the aggregate outstanding principal
balance of the Term Loans, or (ii) at any time from and after any Original
Lender has assigned or transferred any interest in its Term Loans, Lenders
holding, sixty-six percent (66%) or more of the aggregate outstanding principal
balance of the Term Loans, plus, in respect of this clause (ii), (A) each
Original Lender that has not assigned or transferred any portion of its
respective Term Loan, (B) each assignee of an Original Lender provided such
assignee was assigned or transferred and continues to hold one hundred percent
(100%) of the assigning Original Lender’s interest in the Term Loans and (C) any
Person or party providing financing to an Original Lender or formed to undertake
a securitization transaction with respect to an Original Lender and any
transferee of such Person or party upon the occurrence of a default, event of
default or similar occurrence with respect to such financing or securitization
transaction (in each

 

33

--------------------------------------------------------------------------------


 

case in respect of clauses (A), (B) and (C) of this clause (ii), whether or not
such Lender is included within the Lenders holding sixty-six percent (66%) of
the Terms Loans).  For purposes of this definition only, a Lender shall be
deemed to include itself, and any Lender that is an Affiliate or Approved Fund
of such Lender.

 

“Requirement of Law” is as to any Person, the organizational or governing
documents of such Person, and any law (statutory or common), treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

 

“Responsible Officer” is any of the President, Chief Executive Officer, or Chief
Financial Officer of Borrower acting alone.

 

“Revenue Event” is the achievement by Borrower after the Effective Date of
revenues from the sale of Peginesatide in the United States of at least Five
Million Dollars ($5,000,000.00), determined by Collateral Agent based upon
written evidence satisfactory to Collateral Agent.

 

“Second Draw Period” is the period commencing on the later of (i) October 31,
2012 and (ii) the date of the occurrence of the Revenue Event, and ending on the
earlier of (i) March 31, 2013 and (ii) the occurrence of an Event of Default;
provided, however, that the Second Draw Period shall not commence if on the date
of the occurrence of the Revenue Event an Event of Default has occurred and is
continuing.

 

“Secured Promissory Note” is defined in Section 2.4.

 

“Secured Promissory Note Record” is a record maintained by each Lender with
respect to the outstanding Obligations owed by Borrower to Lender and credits
made thereto.

 

“Securities Account” is any “securities account” as defined in the Code with
such additions to such term as may hereafter be made.

 

“Solvent” is, with respect to any Person: the fair salable value of such
Person’s consolidated assets (including goodwill minus disposition costs)
exceeds the fair value of such Person’s liabilities; such Person is not left
with unreasonably small capital after the transactions in this Agreement; and
such Person is able to pay its debts (including trade debts) as they mature.

 

“Subordinated Debt” is indebtedness incurred by Borrower or any of its
Subsidiaries subordinated to all Indebtedness of Borrower and/or its
Subsidiaries to the Lenders (pursuant to a subordination, intercreditor, or
other similar agreement in form and substance satisfactory to Collateral Agent
and the Lenders entered into between Collateral Agent, Borrower, and/or any of
its Subsidiaries, and the other creditor), on terms acceptable to Collateral
Agent and the Lenders.

 

“Subsidiary” is, with respect to any Person, any Person of which more than fifty
percent (50%) of the voting stock or other equity interests (in the case of
Persons other than corporations) is owned or controlled, directly or indirectly,
by such Person or one or more of Affiliates of such Person.

 

“Term Loan” is defined in Section 2.2(a)(ii) hereof.

 

“Term A Loan” is defined in Section 2.2(a)(i) hereof.

 

“Term B Loan” is defined in Section 2.2(a)(ii) hereof.

 

“Term Loan Commitment” is, for any Lender, the obligation of such Lender to make
a Term Loan, up to the principal amount shown on Schedule 1.1.  “Term Loan
Commitments” means the aggregate amount of such commitments of all Lenders.

 

34

--------------------------------------------------------------------------------


 

“Trademarks” means any trademark and servicemark rights, whether registered or
not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business of Borrower connected with
and symbolized by such trademarks.

 

“Transfer” is defined in Section 7.1.

 

“Treasury Note Maturity” is thirty six (36) months.

 

“Warrants” are those certain Warrants to Purchase Stock dated as of the
Effective Date, or any date thereafter, issued by Borrower in favor of each
Lender or such Lender’s Affiliates.

 

[Balance of Page Intentionally Left Blank]

 

35

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Effective Date.

 

BORROWER:

 

AFFYMAX, INC.

 

 

By

/s/ Herb Cross

 

Name:

Herb Cross

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

COLLATERAL AGENT AND LENDER:

 

OXFORD FINANCE LLC

 

 

By

/s/ Timothy A. Lex

 

Name:

Timothy A. Lex

 

Title:

Chief Operating Officer

 

 

 

 

 

 

 

LENDER:

 

SILICON VALLEY BANK

 

 

By

/s/ Robert Freelen

 

Name:

Robert Freelen

 

Title:

Vice President

 

 

[Signature Page to Loan and Security Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.1

 

Lenders and Commitments

 

Term A Loans

 

Lender

 

Term Loan Commitment

 

Commitment Percentage

 

OXFORD FINANCE LLC

 

$

6,000,000.00

 

60.00

%

SILICON VALLEY BANK

 

$

4,000,000.00

 

40.00

%

TOTAL

 

$

10,000,000.00

 

100.00

%

 

Term B Loans

 

Lender

 

Term Loan Commitment

 

Commitment Percentage

 

OXFORD FINANCE LLC

 

$

12,000,000.00

 

60.00

%

SILICON VALLEY BANK

 

$

8,000,000.00

 

40.00

%

TOTAL

 

$

20,000,000.00

 

100.00

%

 

Aggregate (all Term Loans)

 

Lender

 

Term Loan Commitment

 

Commitment Percentage

 

OXFORD FINANCE LLC

 

$

18,000,000.00

 

60.00

%

SILICON VALLEY BANK

 

$

12,000,000.00

 

40.00

%

TOTAL

 

$

30,000,000.00

 

100.00

%

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Description of Collateral

 

The Collateral consists of all of Borrower’s right, title and interest in and to
the following personal property:

 

All goods, Accounts (including health-care receivables), Equipment, Inventory,
contract rights or rights to payment of money, leases, license agreements,
franchise agreements, General Intangibles (except as noted below), commercial
tort claims, documents, instruments (including any promissory notes), chattel
paper (whether tangible or electronic), cash, deposit accounts and other
Collateral Accounts, all certificates of deposit, fixtures, letters of credit
rights (whether or not the letter of credit is evidenced by a writing),
securities, and all other investment property, supporting obligations, and
financial assets, whether now owned or hereafter acquired, wherever located; and

 

All Borrower’s Books relating to the foregoing, and any and all claims, rights
and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.

 

Notwithstanding the foregoing, the Collateral does not include any Intellectual
Property; provided, however, the Collateral shall include all Accounts and all
proceeds of Intellectual Property.  If a judicial authority (including a U.S.
Bankruptcy Court) would hold that a security interest in the underlying
Intellectual Property is necessary to have a security interest in such Accounts
and such property that are proceeds of Intellectual Property, then the
Collateral shall automatically, and effective as of the Effective Date, include
the Intellectual Property to the extent necessary to permit perfection of
Collateral Agent’s security interest in such Accounts and such other property of
Debtor that are proceeds of the Intellectual Property.

 

Pursuant to the terms of a certain negative pledge arrangement with Collateral
Agent and the Lenders, Debtor has agreed not to encumber any of its Intellectual
Property.

 

--------------------------------------------------------------------------------


 

EXHIBIT B-1

 

Form of Disbursement Letter

 

[see attached]

 

--------------------------------------------------------------------------------


 

DISBURSEMENT LETTER

 

March     , 2012

 

The undersigned, being the duly elected and acting of AFFYMAX, INC., a Delaware
Corporation with offices located at 4001 Miranda Avenue, Palo Alto, California
94304 (“Borrower”), does hereby certify to OXFORD FINANCE LLC (“Oxford” and
“Lender”), as collateral agent (the “Collateral Agent”) in connection with that
certain Loan and Security Agreement dated as of March     , 2012, by and among
Borrower, Collateral Agent and the Lenders from time to time party thereto (the
“Loan Agreement”; with other capitalized terms used below having the meanings
ascribed thereto in the Loan Agreement) that:

 

1.             The representations and warranties made by Borrower in Section 5
of the Loan Agreement and in the other Loan Documents are true and correct in
all material respects as of the date hereof.

 

2.             No event or condition has occurred that would constitute an Event
of Default under the Loan Agreement or any other Loan Document.

 

3.             Borrower is in compliance with the covenants and requirements
contained in Sections 4, 6 and 7 of the Loan Agreement.

 

4.             All conditions referred to in Section 3 of the Loan Agreement to
the making of the Loan to be made on or about the date hereof have been
satisfied or waived by Collateral Agent.

 

5.             No Material Adverse Change has occurred.

 

6.             The undersigned is a Responsible Officer.

 

[Balance of Page Intentionally Left Blank]

 

--------------------------------------------------------------------------------


 

7.                                      The proceeds of the Term A Loan shall be
disbursed as follows:

 

Disbursement from Oxford:

 

 

 

Loan Amount

 

$

 

 

Plus:

 

 

 

—Deposit Received

 

$

 

 

 

 

 

 

Less:

 

 

 

—Facility Fee

 

$

 

 

—Interim Interest

 

$

 

 

—Lender’s Legal Fees

 

$

 

 

 

 

 

 

Net Proceeds due from Oxford:

 

$

 

 

 

 

 

 

Disbursement from SVB:

 

 

 

Loan Amount

 

$

 

 

 

 

 

 

Less:

 

 

 

—Facility Fee

 

$

 

 

—Interim Interest

 

$

 

 

 

 

 

 

Net Proceeds due from SVB:

 

$

 

 

 

 

 

 

TOTAL TERM A LOAN NET PROCEEDS FROM LENDERS

 

$

 

 

 

8.                                      The Term A Loan shall amortize in
accordance with the Amortization Table attached hereto.

 

9.                                      The aggregate net proceeds of the Term
Loans shall be transferred to the Designated Deposit Account as follows:

 

Account Name:

 

AFFYMAX, INC.

 

 

 

Bank Name:

 

SILICON VALLEY BANK

 

 

 

Bank Address:

 

3003 Tasman Drive

Santa Clara, California 95054

 

 

 

Account Number:

 

 

 

 

 

ABA Number:

 

 

 

[Balance of Page Intentionally Left Blank]

 

--------------------------------------------------------------------------------


 

Dated as of the date first set forth above.

 

BORROWER:

 

 

 

 

 

AFFYMAX, INC.

 

 

 

 

 

 

 

 

By

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

COLLATERAL AGENT AND LENDER:

 

 

 

 

 

OXFORD FINANCE LLC

 

 

 

 

 

 

 

 

By

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Disbursement Letter]

 

--------------------------------------------------------------------------------


 

AMORTIZATION TABLE
(Term A Loan)

 

[see attached]

 

--------------------------------------------------------------------------------


 

EXHIBIT B-2

 

Loan Payment/Advance Request Form

 

DEADLINE FOR SAME DAY PROCESSING IS NOON PACIFIC TIME*

 

Fax To:

Date:

 

 

 

LOAN PAYMENT:

 

AFFYMAX, INC.

 

 

 

 

 

From Account #

 

 

To Account #

 

 

(Deposit Account #)

 

 

(Loan Account #)

 

 

 

 

 

Principal $

 

 

and/or Interest $

 

 

 

 

 

Authorized Signature:

 

 

Phone Number:

 

Print Name/Title:

 

 

 

 

LOAN ADVANCE:

 

 

 

Complete Outgoing Wire Request section below if all or a portion of the funds
from this loan advance are for an outgoing wire.

 

 

 

 

 

From Account #

 

 

To Account #

 

 

(Loan Account #)

 

 

(Deposit Account #)

 

 

 

Amount of Advance $

 

 

 

 

 

All Borrower’s representations and warranties in the Loan and Security Agreement
are true, correct and complete in all material respects on the date of the
request for an advance; provided, however, that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof; and provided, further
that those representations and warranties expressly referring to a specific date
shall be true, accurate and complete in all material respects as of such date:

 

 

 

 

 

Authorized Signature:

 

 

Phone Number:

 

Print Name/Title:

 

 

 

 

OUTGOING WIRE REQUEST:

Complete only if all or a portion of funds from the loan advance above is to be
wired.

Deadline for same day processing is noon, Pacific Time

 

 

 

 

 

Beneficiary Name:

 

 

Amount of Wire: $

 

Beneficiary Bank:

 

 

Account Number:

 

City and State:

 

 

 

 

 

 

 

 

Beneficiary Bank Transit (ABA) #:

 

 

Beneficiary Bank Code (Swift, Sort, Chip, etc.):

 

 

(For International Wire Only)

 

 

Intermediary Bank:

 

 

Transit (ABA) #:

 

For Further Credit to:

 

 

 

 

 

Special Instruction:

 

By signing below, I (we) acknowledge and agree that my (our) funds transfer
request shall be processed in accordance with and subject to the terms and
conditions set forth in the agreements(s) covering funds transfer service(s),
which agreements(s) were previously received and executed by me (us).

 

 

Authorized Signature:

 

 

2nd Signature (if required):

 

Print Name/Title:

 

 

Print Name/Title:

 

Telephone #:

 

 

Telephone #:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Compliance Certificate

 

TO:

 

OXFORD FINANCE LLC, as Collateral Agent and Lender

 

 

SILICON VALLEY BANK, as Lender

 

 

 

FROM:

 

AFFYMAX, INC.

 

The undersigned authorized officer (“Officer”) of AFFYMAX, INC. (“Borrower”),
hereby certifies that in accordance with the terms and conditions of the Loan
and Security Agreement by and among Borrower, Collateral Agent, and the Lenders
from time to time party thereto (the “Loan Agreement;” capitalized terms used
but not otherwise defined herein shall have the meanings given them in the Loan
Agreement),

 

(i)                                     Borrower is in complete compliance for
the period ending                                with all required covenants
except as noted below;

 

(ii)                                  There are no Events of Default, except as
noted below;

 

(iii)                               Except as noted below, all representations
and warranties of Borrower stated in the Loan Documents are true and correct in
all material respects on this date and for the period described in (i), above;
provided, however, that such materiality qualifier shall not be applicable to
any representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date.

 

(iv)                              Borrower, and each of Borrower’s Subsidiaries,
has timely filed all required tax returns and reports, Borrower, and each of
Borrower’s Subsidiaries, has timely paid all foreign, federal, state, and local
taxes, assessments, deposits and contributions owed by Borrower, or Subsidiary,
except as otherwise permitted pursuant to the terms of Section 5.8 of the Loan
Agreement;

 

(v)                                 No Liens have been levied or claims made
against Borrower or any of its Subsidiaries relating to unpaid employee payroll
or benefits of which Borrower has not previously provided written notification
to Collateral Agent and the Lenders.

 

Attached are the required documents, if any, supporting our certification(s). 
The Officer, on behalf of Borrower, further certifies that the attached
financial statements are prepared in accordance with Generally Accepted
Accounting Principles (GAAP) and are consistently applied from one period to the
next except as explained in an accompanying letter or footnotes and except, in
the case of unaudited financial statements, for the absence of footnotes and
subject to year-end audit adjustments as to the interim financial statements.

 

Please indicate compliance status since the last Compliance Certificate by
circling Yes, No, or N/A under “Complies” column.

 

Reporting Covenant

 

Requirement

 

 

 

Complies

 

 

 

 

 

 

 

 

 

 

 

 

 

1)

 

Financial statements

 

Monthly within 30 days

 

 

 

Yes

 

No

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

2)

 

Annual (CPA Audited) statements

 

Within 90 days after Fiscal Year End

 

 

 

Yes

 

No

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

3)

 

Annual Financial Projections/Budget (prepared on a monthly basis)

 

Annually (w/n 30 days of FYE) and when revised

 

 

 

Yes

 

No

 

N/A

 

--------------------------------------------------------------------------------


 

4)

 

8-K, 10-K and 10-Q Filings

 

Within 5 days of filing

 

 

 

Yes

 

No

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

5)

 

Compliance Certificate

 

Monthly within 30 days

 

 

 

Yes

 

No

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

6)

 

IP Report

 

when required

 

 

 

Yes

 

No

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

7)

 

Total amount of Borrower’s cash and cash equivalents at the last day of the
measurement period

 

 

 

$

          

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8)

 

Total amount of Borrower’s Subsidiaries’ cash and cash equivalents at the last
day of the measurement period

 

 

 

$

          

 

 

 

 

 

 

 

Deposit and Securities Accounts

(Please list all accounts; attach separate sheet if additional space needed)

 

Bank

 

Account Number

 

New Account?

 

Acct Control
Agmt in place?

1)

 

 

 

 

 

Yes

 

No

 

Yes

 

No

 

 

 

 

 

 

 

 

 

 

 

 

 

2)

 

 

 

 

 

Yes

 

No

 

Yes

 

No

 

 

 

 

 

 

 

 

 

 

 

 

 

3)

 

 

 

 

 

Yes

 

No

 

Yes

 

No

 

 

 

 

 

 

 

 

 

 

 

 

 

4)

 

 

 

 

 

Yes

 

No

 

Yes

 

No

 

 

 

 

 

 

 

 

 

 

 

 

 

5)

 

 

 

 

 

Yes

 

No

 

Yes

 

No

 

 

 

 

 

 

 

 

 

 

 

 

 

6)

 

 

 

 

 

Yes

 

No

 

Yes

 

No

 

 

 

Other Matters

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Have there been any changes in Section 16 Officers since the last Compliance
Certificate?

 

Yes

 

No

 

 

 

 

Have there been any transfers/sales/disposals/retirement of Collateral or IP
prohibited by the Loan Agreement?

 

Yes

 

No

 

 

 

 

Have there been any new or pending claims or causes of action against Borrower
that involve more than Two Hundred Fifty Thousand Dollars ($250,000.00)? Have
there been any judgments in excess of One Hundred Thousand Dollars
($100,000.00)?

 

Yes

 

No

 

 

 

--------------------------------------------------------------------------------


 

Exceptions

 

Please explain any exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions.” Attach separate sheet if additional
space needed.)

 

 

 

 

 

LENDERS USE ONLY

 

 

AFFYMAX, INC.

DATE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Received by:

 

 

Verified by:

 

 

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

Title:

 

 

 

Date:

 

 

Date:

 

 

 

 

 

 

 

 

 

 

 

 

 

Compliance Status

 

Yes

 

No

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

Form of Secured Promissory Note

 

[see attached]

 

--------------------------------------------------------------------------------


 

SECURED PROMISSORY NOTE
(Term A Loan)

 

$6,000,000.00

Dated: March 26, 2012

 

FOR VALUE RECEIVED, the undersigned, AFFYMAX, INC., a Delaware Corporation with
offices located at 4001 Miranda Avenue, Palo Alto, California 94304 (“Borrower”)
HEREBY PROMISES TO PAY to the order of OXFORD FINANCE LLC (“Lender”) the
principal amount of SIX MILLION DOLLARS ($6,000,000.00) or such lesser amount as
shall equal the outstanding principal balance of the Term A Loan made to
Borrower by Lender, plus interest on the aggregate unpaid principal amount of
such Term A Loan, at the rates and in accordance with the terms of the Loan and
Security Agreement dated March 26, 2012 by and among Borrower, Lender, Oxford
Finance LLC, as Collateral Agent, and the other Lenders from time to time party
thereto (as amended, restated, supplemented or otherwise modified from time to
time, the “Loan Agreement”).  If not sooner paid, the entire principal amount
and all accrued and unpaid interest hereunder shall be due and payable on the
Maturity Date as set forth in the Loan Agreement.  Any capitalized term not
otherwise defined herein shall have the meaning attributed to such term in the
Loan Agreement.

 

Principal, interest and all other amounts due with respect to the Term A Loan,
are payable in lawful money of the United States of America to Lender as set
forth in the Loan Agreement and this Secured Promissory Note (this “Note”).  The
principal amount of this Note and the interest rate applicable thereto, and all
payments made with respect thereto, shall be recorded by Lender and, prior to
any transfer hereof, endorsed on the grid attached hereto which is part of this
Note.

 

The Loan Agreement, among other things, (a) provides for the making of a secured
Term A Loan by Lender to Borrower, and (b) contains provisions for acceleration
of the maturity hereof upon the happening of certain stated events.

 

This Note may not be prepaid except as set forth in Section 2.2 (c) and Section
2.2(d) of the Loan Agreement.

 

This Note and the obligation of Borrower to repay the unpaid principal amount of
the Term A Loan, interest on the Term A Loan and all other amounts due Lender
under the Loan Agreement is secured under the Loan Agreement.

 

Presentment for payment, demand, notice of protest and all other demands and
notices of any kind in connection with the execution, delivery, performance and
enforcement of this Note are hereby waived.

 

Borrower shall pay all reasonable fees and expenses, including, without
limitation, reasonable attorneys’ fees and costs, incurred by Lender in the
enforcement or attempt to enforce any of Borrower’s obligations hereunder not
performed when due.

 

This Note shall be governed by, and construed and interpreted in accordance
with, the internal laws of the State of California.

 

The ownership of an interest in this Note shall be registered on a record of
ownership maintained by Lender or its agent.  Notwithstanding anything else in
this Note to the contrary, the right to the principal of, and stated interest
on, this Note may be transferred only if the transfer is registered on such
record of ownership and the transferee is identified as the owner of an interest
in the obligation.  Borrower shall be entitled to treat the registered holder of
this Note (as recorded on such record of ownership) as the owner in fact thereof
for all purposes and shall not be bound to recognize any equitable or other
claim to or interest in this Note on the part of any other person or entity.

 

[Balance of Page Intentionally Left Blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed by one of
its officers thereunto duly authorized on the date hereof.

 

 

BORROWER:

 

 

 

AFFYMAX, INC.

 

 

 

 

 

By

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

LOAN INTEREST RATE AND PAYMENTS OF PRINCIPAL

 

Date

 

Principal
Amount

 

Interest Rate

 

Scheduled
Payment Amount

 

Notation By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

SECURED PROMISSORY NOTE
(Term A Loan)

 

$4,000,000.00

Dated: March 26, 2012

 

FOR VALUE RECEIVED, the undersigned, AFFYMAX, INC., a Delaware Corporation with
offices located at 4001 Miranda Avenue, Palo Alto, California 94304 (“Borrower”)
HEREBY PROMISES TO PAY to the order of SILICON VALLEY BANK (“Lender”) the
principal amount of FOUR MILLION DOLLARS ($4,000,000.00) or such lesser amount
as shall equal the outstanding principal balance of the Term A Loan made to
Borrower by Lender, plus interest on the aggregate unpaid principal amount of
such Term A Loan, at the rates and in accordance with the terms of the Loan and
Security Agreement dated March 26, 2012 by and among Borrower, Lender, Oxford
Finance LLC, as Collateral Agent, and the other Lenders from time to time party
thereto (as amended, restated, supplemented or otherwise modified from time to
time, the “Loan Agreement”).  If not sooner paid, the entire principal amount
and all accrued and unpaid interest hereunder shall be due and payable on the
Maturity Date as set forth in the Loan Agreement.  Any capitalized term not
otherwise defined herein shall have the meaning attributed to such term in the
Loan Agreement.

 

Principal, interest and all other amounts due with respect to the Term A Loan,
are payable in lawful money of the United States of America to Lender as set
forth in the Loan Agreement and this Secured Promissory Note (this “Note”).  The
principal amount of this Note and the interest rate applicable thereto, and all
payments made with respect thereto, shall be recorded by Lender and, prior to
any transfer hereof, endorsed on the grid attached hereto which is part of this
Note.

 

The Loan Agreement, among other things, (a) provides for the making of a secured
Term A Loan by Lender to Borrower, and (b) contains provisions for acceleration
of the maturity hereof upon the happening of certain stated events.

 

This Note may not be prepaid except as set forth in Section 2.2 (c) and Section
2.2(d) of the Loan Agreement.

 

This Note and the obligation of Borrower to repay the unpaid principal amount of
the Term A Loan, interest on the Term A Loan and all other amounts due Lender
under the Loan Agreement is secured under the Loan Agreement.

 

Presentment for payment, demand, notice of protest and all other demands and
notices of any kind in connection with the execution, delivery, performance and
enforcement of this Note are hereby waived.

 

Borrower shall pay all reasonable fees and expenses, including, without
limitation, reasonable attorneys’ fees and costs, incurred by Lender in the
enforcement or attempt to enforce any of Borrower’s obligations hereunder not
performed when due.

 

This Note shall be governed by, and construed and interpreted in accordance
with, the internal laws of the State of California.

 

The ownership of an interest in this Note shall be registered on a record of
ownership maintained by Lender or its agent.  Notwithstanding anything else in
this Note to the contrary, the right to the principal of, and stated interest
on, this Note may be transferred only if the transfer is registered on such
record of ownership and the transferee is identified as the owner of an interest
in the obligation.  Borrower shall be entitled to treat the registered holder of
this Note (as recorded on such record of ownership) as the owner in fact thereof
for all purposes and shall not be bound to recognize any equitable or other
claim to or interest in this Note on the part of any other person or entity.

 

[Balance of Page Intentionally Left Blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed by one of
its officers thereunto duly authorized on the date hereof.

 

 

BORROWER:

 

 

 

AFFYMAX, INC.

 

 

 

 

 

By

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

LOAN INTEREST RATE AND PAYMENTS OF PRINCIPAL

 

Date

 

Principal
Amount

 

Interest Rate

 

Scheduled
Payment Amount

 

Notation By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------